 



EXHIBIT 10.1
 
U.S. $450,000,000
5-YEAR CREDIT AGREEMENT
Dated as of March 22, 2006
among
THE PEPSI BOTTLING GROUP, INC.
BOTTLING GROUP, LLC
THE LENDERS NAMED HEREIN
THE ISSUING LENDERS NAMED HEREIN
CITIBANK, N.A.,
as Agent,
CITIGROUP GLOBAL MARKETS INC. and
HSBC SECURITIES (USA) INC.
as Joint Lead Arrangers and Book Managers
HSBC BANK USA, N.A.,
as Syndication Agent
and
LEHMAN BROTHERS BANK, FSB,
DEUTSCHE BANK SECURITIES, INC. and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND ACCOUNTING
    1  
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Computation of Time Periods
    13  
SECTION 1.03. Accounting Terms
    13  
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
    13  
SECTION 2.01. The Revolving Credit Advances
    14  
SECTION 2.02. Making the Revolving Credit Advances.
    14  
SECTION 2.03. The Competitive Bid Advances.
    16  
SECTION 2.04. Issuance of Letters of Credit
    19  
SECTION 2.05. L/C Payments
    21  
SECTION 2.06. Fees
    23  
SECTION 2.07. Termination, Reduction or Increase of the Commitments.
    24  
SECTION 2.08. Repayment of Revolving Credit Advances; Evidence of Indebtedness;
Extension of Termination Date.
    27  
SECTION 2.09. Interest on Revolving Credit Advances and Letters of Credit
    28  
SECTION 2.10. Interest Rate Determination.
    29  
SECTION 2.11. Optional Conversion of Revolving Credit Advances
    30  
SECTION 2.12. Optional Prepayments of Revolving Credit Advances
    30  
SECTION 2.13. Increased Costs.
    31  
SECTION 2.14. Illegality
    32  
SECTION 2.15. Payments and Computations.
    32  
SECTION 2.16. Taxes.
    33  
SECTION 2.17. Sharing of Payments, Etc
    35  
SECTION 2.18. Use of Proceeds
    36  
SECTION 2.19. Borrowings by Borrowing Subsidiaries; Substitution of Borrower.
    36  
SECTION 2.20. Mitigation Obligations
    37  
ARTICLE III CONDITIONS TO EFFECTIVENESS AND ARTICLE II
    38  
SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01, 2.03 and
2.04
    38  
SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing and Letter
of Credit Issuance
    39  
SECTION 3.03. Conditions Precedent to Each Competitive Bid Borrowing
    40  
SECTION 3.04. Determinations Under Section 3.01
    40  
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES
    41  
SECTION 4.01. Representations and Warranties of the Loan Parties
    41  
ARTICLE V COVENANTS
    42  
SECTION 5.01. Affirmative Covenants
    42  
SECTION 5.02. Negative Covenants
    44  
SECTION 5.03. Financial Covenants
    45  
ARTICLE VI EVENTS OF DEFAULT
    46  
SECTION 6.01. Events of Default
    46  
ARTICLE VII THE AGENT
    48  

-i-



--------------------------------------------------------------------------------



 



              Page  
ARTICLE VIII MISCELLANEOUS
    50  
SECTION 8.01. Amendments, Etc.
    50  
SECTION 8.02. Notices, Etc.
    51  
SECTION 8.03. No Waiver; Remedies
    53  
SECTION 8.04. Costs and Expenses
    53  
SECTION 8.05. Right of Set-off
    54  
SECTION 8.06. Binding Effect
    54  
SECTION 8.07. Assignments and Participations
    54  
SECTION 8.08. Confidentiality
    57  
SECTION 8.09. Governing Law
    58  
SECTION 8.10. Execution in Counterparts
    58  
SECTION 8.11. Jurisdiction, Etc.
    58  
SECTION 8.12. WAIVER OF JURY TRIAL
    58  
SECTION 8.13. USA PATRIOT Act
    59  
ARTICLE IX COMPANY GUARANTEE
    59  
SECTION 9.01. Company Guarantee
    59  
ARTICLE X SUBSIDIARY GUARANTEE
    60  
SECTION 10.01. Subsidiary Guarantee
    60  
SECTION 10.02. Limitation of Guarantor’s Liability
    62  

     
SCHEDULE 1
  - Lending Offices
SCHEDULE 2
  - Pricing Schedule  
EXHIBIT A-1
  - Form of Notice of Revolving Credit Borrowing
EXHIBIT A-2
  - Form of Notice of Competitive Bid Borrowing
EXHIBIT A-3
  - Form of Extension Agreement
EXHIBIT B
  - Form of Assignment and Acceptance
EXHIBIT C-1
  - Form of Opinion of Special New York Counsel to the Company and the Guarantor
EXHIBIT C-2
  - Form of Opinion of Assistant General Counsel of the Company and the
Guarantor
EXHIBIT C-3
  - Form of Opinion of Special New York Counsel for the Agent
EXHIBIT D
  - Form of Designation Letter
EXHIBIT E
  - Form of Substitution Letter
EXHIBIT F
  - Form of Termination Letter

-ii-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
Dated as of March 22, 2006
          THE PEPSI BOTTLING GROUP, INC., a Delaware corporation (the
“Company”), BOTTLING GROUP, LLC, a Delaware limited liability company (the
“Guarantor”), the banks, financial institutions and other institutional lenders
(the “Initial Lenders”) listed on the signature pages hereof, and CITIBANK, N.A.
(“Citibank”), as administrative agent (in such capacity, the “Agent”) for the
Lenders (as hereinafter defined), agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING
     SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
          “Advance” means a Revolving Credit Advance or a Competitive Bid
Advance.
          “Affiliate” means, as to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
          “Agent’s Account “ means the account of the Agent maintained by the
Agent at Citibank with its office at 2 Penn’s Way, Suite 200, New Castle,
Delaware 19720, ABA# 021000089, Account No. 36852248, Account Name Agency/Medium
Term Finance, Reference: Pepsi Bottling Group, Inc. Attention: Carin Seals.
          “Aggregate L/C Exposure” means, at any time, the sum of (i) the
aggregate Available Amount of all outstanding Letters of Credit plus (ii) the
aggregate unreimbursed amount of all L/C Payments.
          “Alternate Covenant Date” means any day on which the Index Debt of
Pepsi shall be rated less than A- by S&P or less than A3 by Moody’s.
          “Applicable Facility Fee Rate” means, for any Rating Level Period, the
rate per annum set forth in Schedule 2 opposite the reference to such Rating
Level Period under the heading “Applicable Facility Fee Rate”. Each change in
the Applicable Facility Fee Rate
5-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



-2-
resulting from a Rating Level Change shall be effective on the date of such
Rating Level Change.
          “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of the Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance and,
in the case of a Competitive Bid Advance, the office of such Lender notified by
such Lender to the Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.
          “Applicable Margin” means, with respect to any Eurodollar Rate
Advance, for any Rating Level Period, the rate per annum set forth in Schedule 2
opposite the reference to such Rating Level Period under the heading “Applicable
Margin”. Each change in the Applicable Margin resulting from a Rating Level
Change shall be effective on the date of such Rating Level Change.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
          “Applicable Utilization Fee Rate” means, for any Rating Level Period,
the rate per annum set forth in Schedule 2 opposite the reference to such Rating
Level Period under the heading “Applicable Utilization Fee Rate”. Each change in
the Applicable Utilization Fee Rate resulting from a Rating Level Change shall
be effective on the date of such Rating Level Change.
          “Available Amount” means, at any time, with respect to any Letter of
Credit, the maximum amount available to be drawn under such Letter of Credit at
such time (assuming compliance at such time with all conditions to drawing).
          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by the Agent and each
Issuing Lender, in substantially the form of Exhibit B hereto.
          “Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the higher of:
          (a) the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate; and
          (b) 1/2 of one percent per annum above the Federal Funds Rate.
          “Base Rate Advance” means a Revolving Credit Advance that bears
interest as provided in Section 2.09(a).
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-3-

          “Borrowers” means, at any time, collectively, the Company unless the
Substitution Date has occurred pursuant to Section 2.19, each Borrowing
Subsidiary and, on and after the Substitution Date has occurred pursuant to
Section 2.19, the Guarantor.
          “Borrowing” means a Revolving Credit Borrowing or a Competitive Bid
Borrowing.
          “Borrowing Subsidiary” means any Subsidiary of the Company as to which
a Designation Letter has been delivered to the Agent and as to which a
Termination Letter has not been delivered to the Agent in accordance with
Section 2.19.
          “Business Day” means a day of the year on which banks are not required
or authorized by law to close in New York City and, if the applicable Business
Day relates to any Eurodollar Rate Advances, on which dealings are carried on in
the London interbank market.
          “Change of Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
other than Pepsi, of shares representing more than 25% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Company; or (b) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Company by Persons who were neither
(i) nominated by the board of directors of the Company nor (ii) appointed by
directors so nominated.
          “Commitment” has the meaning specified in Section 2.01.
          “Competitive Bid Advance” means an advance by a Lender to a Borrower
as part of a Competitive Bid Borrowing resulting from the auction bidding
procedure described in Section 2.03 and refers to a Fixed Rate Advance or a LIBO
Rate Advance.
          “Competitive Bid Borrowing” means a borrowing consisting of
simultaneous Competitive Bid Advances from each of the Lenders whose offer to
make one or more Competitive Bid Advances as part of such borrowing has been
accepted under the auction bidding procedure described in Section 2.03.
          “Competitive Bid Reduction” has the meaning specified in Section 2.01.
          “Confidential Information” means information that the Company
furnishes to the Agent or any Lender in a writing designated as confidential,
but does not include any such information that is or becomes generally available
to the public or that is or becomes rightfully available to the Agent or such
Lender from a source other than the Company.
          “Consolidated” refers to the consolidation of accounts in accordance
with GAAP. The Company shall cause the Guarantor at all times to remain a
Consolidated Subsidiary.
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-4-

          “Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period plus, without duplication and to the extent reflected as a
charge in the statement of such Consolidated Net Income for such period, the sum
of (a) income tax expense, (b) interest expense, amortization or writeoff of
debt discount with respect to Debt (including the Advances), (c) depreciation
and amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary expenses or
losses (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on sales of
assets outside of the ordinary course of business), and (f) any other non-cash
charges, and minus, to the extent included in the statement of such Consolidated
Net Income for such period, the sum of (a) any extraordinary income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business) and (b) any other non-cash
income, all as determined on a Consolidated basis; in each case exclusive of the
cumulative effect of foreign currency gains or losses. For the purposes of
calculating Consolidated EBITDA for any period pursuant to any determination of
the Consolidated Leverage Ratio, if during such period the Company or any
Subsidiary, including the Guarantor, shall have made an acquisition or incurred
or assumed (without duplication of any Debt incurred to refinance such assumed
Debt) any Debt, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto as if such acquisition occurred and such Debt
had been incurred or assumed or refinanced on the first day of such period.
          “Consolidated Leverage Ratio” means, as at the last day of any Fiscal
Quarter, the ratio of (a) Consolidated Total Debt on such day to
(b) Consolidated EBITDA for the four consecutive fiscal quarters then ended
(taken as one accounting period).
          “Consolidated Net Income” means, for any period, the consolidated net
income (or loss) of the Company, its Restricted Subsidiaries and the Guarantor,
determined on a consolidated basis in accordance with GAAP, before deduction of
any minority interests in the Guarantor and excluding the cumulative effect of
any foreign currency gains or losses.
          “Consolidated Net Tangible Assets” means the total assets of the
Company, its Restricted Subsidiaries and the Guarantor (less applicable
depreciation, amortization, and other valuation reserves), except to the extent
resulting from write-ups of capital assets (other than writeups in connection
with accounting for acquisitions, in accordance with GAAP), less all current
liabilities (excluding intercompany liabilities) and all intangible assets of
the Company, its Restricted Subsidiaries and the Guarantor, all as set forth on
the then most recent Consolidated balance sheet of the Company, its Restricted
Subsidiaries and the Guarantor, prepared in accordance with GAAP, but before
deduction of any minority interests in the Guarantor and exclusive of any
foreign currency translation adjustments.
          “Consolidated Net Worth” means, as of any date of determination, all
items which in conformity with GAAP would be included under shareholders’ equity
on a Consolidated balance sheet of the Company and its Subsidiaries, including
the Guarantor, at such date plus amounts representing mandatorily redeemable
preferred securities issued by Subsidiaries of the Company, including the
Guarantor, but before deduction of any minority interests in the Guarantor and
exclusive of any foreign currency translation adjustments.
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-5-

          “Consolidated Total Debt” means, at any date (i) the aggregate
principal amount of all Debt of the Company and its Subsidiaries, including the
Guarantor minus (ii) the aggregate amount (not in excess of $500,000,000) of all
cash and cash equivalents of the Company and its Subsidiaries, in each case at
such date and determined on a Consolidated basis in accordance with GAAP.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Convert”, “Conversion” and “Converted” each refers to a conversion of
Revolving Credit Advances of one Type into Revolving Credit Advances of the
other Type pursuant to Section 2.10 or 2.11.
          “Debt” of any Person means, without duplication, (a) all indebtedness
of such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade accounts
payable arising in the ordinary course of business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments, (d)
all obligations (other than trade accounts payable arising in the ordinary
course of business) of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
Debt of others referred to in clauses (a) through (e) above or clause (g) below
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through (i) an agreement (1) to
pay or purchase such Debt or to advance or supply funds for the payment or
purchase of such Debt, (2) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Debt or to assure the holder of such Debt
against loss, (3) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (4) otherwise to
assure a creditor against loss, or (ii) a standby letter of credit and (g) all
Debt referred to in clauses (a) through (f) above secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt.
          “Debt to Capitalization Ratio” means at any time the ratio of
(x) Consolidated Total Debt to (y) the sum of (i) Consolidated Total Debt plus
(ii) Consolidated Net Worth.
          “Declining Lender” has the meaning specified in Section 2.08(c).
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-6-

          “Default” means any Event of Default or any event that would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.
          “Designation Letter” has the meaning specified in Section 2.19(a).
          “Domestic Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Domestic Lending Office” opposite its
name on Schedule 1 hereto or in the Assignment and Acceptance pursuant to which
it became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Company and the Agent.
          “Effective Date” has the meaning specified in Section 3.01.
          “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender;
(iii) a commercial bank organized under the laws of the United States, or any
State thereof, and having total assets in excess of $15,000,000,000 and a
combined capital and surplus of at least $1,000,000,000; (iv) a savings and loan
association or savings bank organized under the laws of the United States, or
any State thereof, and having total assets in excess of $15,000,000,000 and a
combined capital and surplus of at least $1,000,000,000; (v) a commercial bank
organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow or of the Cayman Islands, or a political
subdivision of any such country, and having total assets in excess of
$l5,000,000,000 and a combined capital and surplus of at least $1,000,000,000 so
long as such bank is acting through a branch or agency located in the United
States or in the country in which it is organized or another country that is
described in this clause (v); (vi) the central bank of any country that is a
member of the Organization for Economic Cooperation and Development; provided,
however, that each Person described in clauses (ii) through (vi) shall have a
short term public debt rating of not less than A by S&P or Moody’s or shall be
approved by the Company; and (vii) any other Person approved by the Company,
such approval not to be unreasonably withheld or delayed; provided, however,
that neither the Company nor an Affiliate of the Company shall qualify as an
Eligible Assignee.
          “Environmental Law” means any federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, judgment, decree or
judicial or agency interpretation, policy or guidance relating to the
environment, health, safety or Hazardous Materials.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
          “Eurodollar Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Eurodollar Lending Office” opposite its
name on Schedule 1 hereto or in the Assignment and Acceptance pursuant to which
it became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Company and the Agent.
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-7-

          “Eurodollar Rate” means, for any Interest Period for each Eurodollar
Rate Advance comprising part of the same Revolving Credit Borrowing, an interest
rate per annum appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Agent from time to
time for purposes of providing quotations of interest rates applicable to Dollar
deposits in the London interbank market) as of 11:00 A.M. (London time) on the
date two Business Days prior to the first day of such Interest Period as the
rate for Dollar deposits having a term comparable to such Interest Period, or in
the event such offered rate is not available from said Page 3750, the average
(rounded to the nearer whole multiple of 1/16 of 1% per annum, if such average
is not such a multiple) of the rate per annum at which deposits in U.S. dollars
are offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period in an
amount substantially equal to such Reference Bank’s Eurodollar Rate Advance
comprising part of such Revolving Credit Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period. If the
Eurodollar Rate does not appear on said Page 3750 (or any successor page), the
Eurodollar Rate for any Interest Period for each Eurodollar Rate Advance
comprising part of the same Revolving Credit Borrowing shall be determined by
the Agent on the basis of applicable rates furnished to and received by the
Agent from the Reference Banks two Business Days before the first day of such
Interest Period, subject, however, to the provisions of Section 2.10.
          “Eurodollar Rate Advance” means a Revolving Credit Advance that bears
interest as provided in Section 2.09(b).
          “Events of Default” has the meaning specified in Section 6.01.
          “Extending Lender” has the meaning specified in Section 2.08(c).
          “Extension Agreement” means an Extension Agreement substantially in
the form contained in Exhibit A-3 hereto.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
          “Fiscal Quarter” means a period of 13 or (or 14) weeks treated by the
Company as a fiscal quarter.
          “Fiscal Year” means the period of 52 (or 53) weeks ending on the last
Saturday of any calendar year and treated by the Company as its fiscal year.
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-8-

          “Fixed Rate Advances” has the meaning specified in Section 2.03(b).
          “GAAP” means generally accepted accounting principles as in effect
from time to time, applied on a basis consistent (except for changes concurred
in by the Company’s independent public accountants) with the most recent audited
Consolidated financial statements of the Company and its Subsidiaries delivered
to the Lenders.
          “Granting Lender” has the meaning specified in Section 8.07(e).
          “Guaranteed Party” has the meaning specified in Section 9.01.
          “Hazardous Materials” means petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, radon gas and any other chemicals, materials or substances
designated, classified or regulated as being “hazardous” or “toxic”, or words of
similar import, under any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance.
          “Index Debt” of any Person means senior, unsecured, long-term
indebtedness for borrowed money of such Person that is not guaranteed by any
other Person (other than, in the case of the Company, the Guarantor) or subject
to any other credit enhancement.
          “Information Memorandum” means the information memorandum dated
March 2006 used by the Agent in connection with the syndication of the
Commitments.
          “Interest Period” means, for each Eurodollar Rate Advance comprising
part of the same Revolving Credit Borrowing, the period commencing on the date
of such Eurodollar Rate Advance or the date of the Conversion of any Base Rate
Advance into such Eurodollar Rate Advance and ending on the last day of the
period selected by the Company pursuant to the provisions below and, thereafter,
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the Company
pursuant to the provisions below. The duration of each such Interest Period
shall be one, two, three, six or, to the extent available from all the Lenders,
nine or twelve months, as the Company may, upon notice received by the Agent not
later than 11:00 A.M. (New York City time) on the third Business Day prior to
the first day of such Interest Period, select; provided, however, that:
     (1) the Company may not select any Interest Period that ends after the
Termination Date;
     (2) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Revolving Credit Borrowing shall be of the
same duration;
     (3) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-9-

cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day; and
     (4) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
          “Issuing Lender” means any Lender designated as an Issuing Lender in a
writing signed by such Lender, the Company and the Agent.
          “L/C Payment” means a payment by an Issuing Lender of a draft drawn
under any Letter of Credit.
          “L/C Reimbursement Obligation” means the obligation of a Borrower to
reimburse an Issuing Lender for an L/C Payment pursuant to Section 2.05.
          “L/C Related Documents” has the meaning specified in
Section 2.04(c)(i).
          “Lenders” means the Initial Lenders and each Person that shall become
a party hereto pursuant to Sections 2.07(c) or 8.07.
          “Letter of Credit” has the meaning specified in Section 2.04(a)(i).
          “Letter of Credit Commission Rate” means a rate per annum equal to the
Applicable Margin.
          “Letter of Credit Facility Amount” means $250,000,000.
          “LIBO Rate Advances” has the meaning specified in Section 2.03(b).
          “Lien” means any lien, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement,
including, without limitation, the lien or retained security title of a
conditional vendor.
          “Loan Documents” means, collectively, this Agreement, each promissory
note issued thereunder, each Designation Letter and each Termination Letter.
          “Loan Party” has the meaning specified in Section 4.01.
          “Margin Stock” means margin stock within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System.
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-10-

          “Master Bottling Agreement” means the Master Bottling Agreement dated
March 30, 1999, between the Company and Pepsi or any successor or replacement
agreement that confers substantially the same benefits on the Company as the
Master Bottling Agreement conferred on the date hereof.
          “Material Adverse Change” means any material adverse change in the
financial condition, operations or properties of the Company or the Company and
its Subsidiaries (including the Guarantor) taken as a whole.
          “Material Adverse Effect” means a material adverse effect on (a) the
financial condition, operations or properties of the Company and its
Subsidiaries (including the Guarantor) taken as a whole, (b) the rights and
remedies of the Agent or any Lender under this Agreement or any promissory note
or (c) the ability of the Company to perform its obligations under this
Agreement or any promissory note.
          “Material Subsidiary” means each Subsidiary of the Company which is a
“significant subsidiary” as that term is defined in Rule 1-02(w) of the
Regulation S-X under the Securities Act of 1933, as amended, as such rule is in
effect as of the date hereof.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Moody’s Rating” means, at any time, the rating of the Company’s Index
Debt then most recently announced by Moody’s.
          “New Lender” means, for purposes of Section 2.07(c), an Eligible
Assignee (which may be a Lender) selected by the Company with (in the case of a
New Lender that is not already a Lender) prior consultation with the Agent.
          “Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.03(b).
          “Notice of L/C Issuance” has the meaning specified in Section 2.04(c).
          “Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).
          “Pepsi” means PepsiCo, Inc., a North Carolina corporation.
          “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
          “Principal Property” means any single manufacturing or processing
plant, office building, or warehouse owned or leased by the Company, a
Restricted Subsidiary or the Guarantor other than a plant, warehouse, office
building, or portion thereof which, in the opinion
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-11-

of the Company’s Board of Directors, is not of material importance to the
business conducted by the Company, its Restricted Subsidiaries and the Guarantor
as an entirety.
          “Quarterly Dates” means the last Business Day of each March, June,
September and December, commencing on the first such date to occur after the
Effective Date.
          “Rating” means the Moody’s Rating or the S&P Rating, as the case may
be.
          “Rating Level Change” means a change in the Moody’s Rating or the S&P
Rating that results in a change from one Rating Level Period to another, which
Rating Level Change shall be deemed to take effect on the date on which the
relevant change in rating is first announced by Moody’s or S&P.
          “Rating Level Period” means a Rating Level 1 Period, a Rating Level 2
Period, a Rating Level 3 Period, a Rating Level 4 Period or a Rating Level 5
Period; provided that:

  (i)   “Rating Level 1 Period” means a period during which the Moody’s Rating
is at or above Aa3 or the S&P Rating is at or above AA-;     (ii)   “Rating
Level 2 Period” means a period that is not a Rating Level 1 Period, during which
the Moody’s Rating is at or above A1 or the S&P Rating is at or above A+;    
(iii)   “Rating Level 3 Period” means a period that is not a Rating Level 1
Period or a Rating Level 2 Period, during which the Moody’s Rating is at or
above A2 or the S&P Rating is at or above A;     (iv)   “Rating Level 4 Period”
means a period that is not a Rating Level 1 Period, a Rating Level 2 Period or a
Rating Level 3 Period, during which the Moody’s Rating is at or above A3 or the
S&P Rating is at or above A-; and     (v)   “Rating Level 5 Period” means a
period that is not a Rating Level 1 Period, a Rating Level 2 Period, a Rating
Level 3 Period or a Rating Level 4 Period;

and provided, further, that if the Moody’s rating and the S&P Rating differ by
more than one Rating Level, then the applicable Rating Level Period shall be one
Rating Level lower than the Rating Level resulting from the application of the
higher of such ratings (for which purpose Rating Level 1 is the highest and
Rating Level 5 is the lowest); and provided, further, that any period during
which there is no Moody’s Rating or there is no S&P Rating shall be a Rating
Level 5 Period.
          “Reference Banks” means Citibank and HSBC Bank USA, N.A. (and any
successors thereof).
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-12-

          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Register” has the meaning specified in Section 8.07(d).
          “Required Lenders” means at any time Lenders owed more than 50% of the
then aggregate unpaid principal amount of the Advances (excluding Competitive
Bid Advances) owing to Lenders, or, if no such principal amount is then
outstanding, Lenders having more than 50% of the aggregate amount of the
Commitments; provided that, for purposes solely of this definition, each
Lender’s participation in each Letter of Credit shall be counted as an Advance
by such Lender to the extent of such Lender’s Applicable Percentage of the
Available Amount of such Letter of Credit.
          “Restricted Subsidiary” means at any time any Subsidiary of the
Company except a Subsidiary which is at the time an Unrestricted Subsidiary.
          “Revolving Credit Advance” means an advance by a Lender to a Borrower
as part of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).
          “Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Revolving Credit Advances of the same Type made by each of the
Lenders pursuant to Section 2.01.
          “S&P” means Standard & Poors Rating Services or any successor thereto.
          “S&P Rating” means, at any time, the rating of the Company’s Index
Debt then most recently announced by S&P.
          “SPC” has the meaning specified in Section 8.07(e).
          “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership or
joint venture or (c) the beneficial interest in such trust or estate is at the
time directly or indirectly owned or controlled by such Person, by such Person
and one or more of its other Subsidiaries or by one or more of such Person’s
other Subsidiaries. The term “Subsidiary” shall refer to Subsidiaries of the
Company unless otherwise specified.
          “Substitution Date” has the meaning specified in Section 2.19(c).
          “Substitution Letter” has the meaning specified in Section 2.19(c).
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-13-

          “Termination Date” means March 22, 2011 or, if earlier, the date of
termination in whole of the Commitments pursuant to Section 2.07(a) or 6.01 or,
in the case of any Lender whose Commitment is extended pursuant to
Section 2.08(c), the date to which such Commitment is extended; provided in each
case that if any such date is not a Business Day, the relevant Termination Date
of such Lender shall be the immediately preceding Business Day.
          “Termination Letter” has the meaning specified in Section 2.19(b).
          “Type” has the meaning specified in the definition of “Revolving
Credit Advance.”
          “Unrestricted Subsidiary” means (a) any Subsidiary of the Company (not
at the time designated a Restricted Subsidiary) (i) the major part of whose
business consists of finance, banking, credit, leasing, insurance, financial
services, or other similar operations, or any continuation thereof,
(ii) substantially all the assets of which consist of the capital stock of one
or more such Subsidiaries, or (iii) designated as such by the Company’s Board of
Directors and (b) the Guarantor. Any Subsidiary designated as a Restricted
Subsidiary may be designated as an Unrestricted Subsidiary.
          “Voting Stock” means capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar actions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
     SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
     SECTION 1.03. Accounting Terms. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared in accordance with GAAP; provided that, if the
Company notifies the Agent that the Company wishes to amend any provisions
hereof to eliminate the effect of any change in GAAP (or if the Agent notifies
the Company that the Required Lenders wish to amend any provision hereof for
such purpose), then such provision shall be applied on the basis of GAAP in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such provision is amended in a manner
satisfactory to the Company and the Required Lenders.
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-14-

ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
     SECTION 2.01. The Revolving Credit Advances. (a) Each Lender severally
agrees, on the terms and conditions hereinafter set forth, to make Revolving
Credit Advances to the Company or any Borrowing Subsidiary from time to time on
any Business Day during the period from the Effective Date until the Termination
Date in an aggregate amount not to exceed at any time outstanding the amount set
forth opposite such Lender’s name on the signature pages hereof or, if such
Lender has entered into any Assignment and Acceptance, set forth for such Lender
in the Register maintained by the Agent pursuant to Section 8.07(d), as such
amount may be reduced pursuant to Section 2.07(a) or increased pursuant to
Section 2.07(c) (such Lender’s “Commitment”); provided that the aggregate amount
of the Commitments of the Lenders shall be deemed used from time to time to the
extent of the aggregate amount of the Competitive Bid Advances then outstanding
and such deemed use of the aggregate amount of the Commitments shall be
allocated among the Lenders ratably according to their respective Commitments
(such deemed use of the aggregate amount of the Commitments being a “Competitive
Bid Reduction”); and provided, further, that the sum of the aggregate
outstanding principal amount of the Advances plus the Aggregate L/C Exposure
shall not at any time exceed the aggregate amount of the Commitments.
          (b) Each Revolving Credit Borrowing shall be in an aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof (or, if less,
(i) an aggregate amount equal to the amount by which the aggregate amount of a
proposed Competitive Bid Borrowing requested by the Company exceeds the
aggregate amount of Competitive Bid Advances offered to be made by the Lenders
and accepted by the Company in respect of such Competitive Bid Borrowing, if
such Competitive Bid Borrowing is made on the same date as such Revolving Credit
Borrowing or (ii) the aggregate amount of the unused Commitments, after giving
effect to any Competitive Bid Reductions then in effect) and shall consist of
Revolving Credit Advances of the same Type made on the same day by the Lenders
ratably according to their respective Commitments.
          (c) Within the limits of each Lender’s Commitment and the limitation
set forth in Section 2.01(a), each Borrower may borrow under this Section 2.01,
prepay pursuant to Section 2.12 and reborrow under this Section 2.01.
     SECTION 2.02. Making the Revolving Credit Advances.
          (a) (i) Each Revolving Credit Borrowing shall be made on notice, given
not later than 11:00 A.M. (New York City time) on the third Business Day prior
to the date of the proposed Revolving Credit Borrowing in the case of a
Revolving Credit Borrowing consisting of Eurodollar Rate Advances, or the date
of the proposed Revolving Credit Borrowing in the case of a Revolving Credit
Borrowing consisting of Base Rate Advances, by the Company (on its own behalf
and on behalf of any Borrowing Subsidiary) to the Agent, which shall give to
each Lender prompt notice thereof by telecopier or email. Each such notice (a
“Notice of Revolving Credit Borrowing”) shall be by telecopier or email,
confirmed promptly by hard copy, in substantially the form of Exhibit A-1
hereto, specifying therein the requested (i) date of such Revolving Credit
Borrowing, (ii) Type of Advances comprising such Revolving Credit Borrowing,
(iii) aggregate amount of such Revolving Credit Borrowing, (iv) in the case of a
Revolving Credit Borrowing consisting of Eurodollar Rate Advances, initial
Interest Period for each such Revolving Credit
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-15-

Advance and (v) name of the relevant Borrower (which shall be the Company or a
Borrowing Subsidiary).
          (ii) Each Lender shall, before 11:00 A.M. (New York City time), in the
case of a Revolving Credit Borrowing consisting of Eurodollar Rate Advances, or
before 1:00 P.M. (New York City time), in the case of a Revolving Credit
Borrowing consisting of Base Rate Advances, on the date of such Revolving Credit
Borrowing, make available for the account of its Applicable Lending Office to
the Agent at the Agent’s Account, in same day funds, such Lender’s ratable
portion of such Revolving Credit Borrowing.
          (iii) After the Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article III, the Agent will make such
same day funds available to the relevant Borrower at such Borrower’s account at
the Agent’s address referred to in Section 8.02, provided, however, that the
Agent shall first apply such funds, to the extent required, to reimburse any L/C
Payment that has not theretofore been reimbursed.
          (b) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Company may not select Eurodollar Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than $10,000,000 or if the obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.10 and (ii) the
Eurodollar Rate Advances may not be outstanding as part of more than six
separate Revolving Credit Borrowings.
          (c) Each Notice of Revolving Credit Borrowing shall be irrevocable and
binding on the relevant Borrower. In the case of any Revolving Credit Borrowing
that the related Notice of Revolving Credit Borrowing specifies is to be
comprised of Eurodollar Rate Advances, the Company shall indemnify each Lender
against any loss, cost or expense incurred by such Lender as a result of any
failure to fulfill on or before the date specified in such Notice of Revolving
Credit Borrowing for such Revolving Credit Borrowing the applicable conditions
set forth in Article III, including, without limitation, any loss, cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Revolving Credit Advance to be
made by such Lender as part of such Revolving Credit Borrowing when such
Revolving Credit Advance, as a result of such failure, is not made on such date.
          (d) Unless the Agent shall have received notice from a Lender prior to
the date of any Revolving Credit Borrowing that such Lender will not make
available to the Agent such Lender’s ratable portion of such Revolving Credit
Borrowing, the Agent may assume that such Lender has made such portion available
to the Agent on the date of such Revolving Credit Borrowing in accordance with
subsection (a) of this Section 2.02 and the Agent may, in reliance upon such
assumption, make available to the relevant Borrower on such date a corresponding
amount. If and to the extent that such Lender shall not have so made such
ratable portion available to the Agent, such Lender and such Borrower severally
agree to repay to the Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to such Borrower until the date such amount is repaid to the Agent, at
(i) in the case of a Borrower, the interest rate applicable at the time to
Revolving Credit Advances comprising such Revolving Credit Borrowing and (ii) in
the case of
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-16-

such Lender, the Federal Funds Rate. If such Lender shall repay to the Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Revolving Credit Advance as part of such Revolving Credit Borrowing for purposes
of this Agreement and shall be made available in same day funds to the relevant
Borrower’s account at the Agent’s address referred to in Section 8.02.
          (e) The failure of any Lender to make the Revolving Credit Advance to
be made by it as part of any Revolving Credit Borrowing shall not relieve any
other Lender of its obligation, if any, hereunder to make its Revolving Credit
Advance on the date of such Revolving Credit Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Revolving Credit
Borrowing.
     SECTION 2.03. The Competitive Bid Advances.
          (a) Each Lender severally agrees that each Borrower may make
Competitive Bid Borrowings under this Section 2.03 from time to time on any
Business Day during the period from the date hereof until the date occurring
7 days prior to the Termination Date in the manner set forth below; provided
that, following the making of each Competitive Bid Borrowing, the aggregate
amount of the Advances then outstanding plus the Aggregate L/C Exposure shall
not exceed the aggregate amount of the Commitments of the Lenders (computed
without regard to any Competitive Bid Reduction).
          (b) The Company (on its own behalf and on behalf of any Borrowing
Subsidiary) may request a Competitive Bid Borrowing under this Section 2.03 by
delivering to the Agent, by telecopier or email, confirmed promptly by hard
copy, a notice of a Competitive Bid Borrowing (a “Notice of Competitive Bid
Borrowing”), in substantially the form of Exhibit A-2 hereto, specifying therein
(i) the date of such proposed Competitive Bid Borrowing, (ii) the aggregate
amount of such proposed Competitive Bid Borrowing, (iii) the maturity date for
repayment of each Competitive Bid Advance to be made as part of such Competitive
Bid Borrowing (which maturity date may not be earlier than the date occurring
7 days after the date of such Competitive Bid Borrowing or later than the
Termination Date), (iv) the interest payment date or dates relating thereto,
(v) the name of the Borrower, and (vi) any other terms to be applicable to such
Competitive Bid Borrowing, not later than 10:00 A.M. (New York City time) (A) at
least one Business Day prior to the date of the proposed Competitive Bid
Borrowing, if the Company shall specify in the Notice of Competitive Bid
Borrowing that the rates of interest to be offered by the Lenders shall be fixed
rates per annum (the Advances comprising any such Competitive Bid Borrowing
being referred to herein as “Fixed Rate Advances”) and (B) at least four
Business Days prior to the date of the proposed Competitive Bid Borrowing, if
the Company shall instead specify in the Notice of Competitive Bid Borrowing
another basis to be used by the Lenders in determining the rates of interest to
be offered by them (the Advances comprising such Competitive Bid Borrowing being
referred to herein as “LIBO Rate Advances”). The Agent shall in turn promptly
notify each Lender of each request for a Competitive Bid Borrowing received by
it from the Company by sending such Lender a copy of the related Notice of
Competitive Bid Borrowing.
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-17-

          (c) Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the relevant
Borrower as part of such proposed Competitive Bid Borrowing at a rate or rates
of interest specified by such Lender in its sole discretion, by notifying the
Agent (which shall give prompt notice thereof to the Company), before 10:00 A.M.
(New York City time) on the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Fixed Rate Advances, and
three Business Days before the date of such proposed Competitive Bid Borrowing,
in the case of a Competitive Bid Borrowing consisting of LIBO Rate Advances, of
the minimum amount and maximum amount of each Competitive Bid Advance which such
Lender would be willing to make as part of such proposed Competitive Bid
Borrowing (which amounts may, subject to the proviso to the first sentence of
Section 2.03(a), exceed such Lender’s Commitment, if any), the rate or rates of
interest therefor and such Lender’s Applicable Lending Office with respect to
such Competitive Bid Advance; provided that if the Agent in its capacity as a
Lender shall, in its sole discretion, elect to make any such offer, it shall
notify the Company of such offer before 9:00 A.M. (New York City time) on the
date on which notice of such election is to be given to the Agent by the other
Lenders. If any Lender shall elect not to make such an offer, such Lender shall
so notify the Agent, before 10:00 A.M. (New York City time) on the date on which
notice of such election is to be given to the Agent by the other Lenders, and
such Lender shall not be obligated to, and shall not, make any Competitive Bid
Advance as part of such Competitive Bid Borrowing; provided that the failure by
any Lender to give such notice shall not cause such Lender to be obligated to
make any Competitive Bid Advance as part of such proposed Competitive Bid
Borrowing.
          (d) The Company shall, in turn, before 11:00 A.M. (New York City time)
on the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances, and before 1:00
P.M. (New York City time) three Business Days before the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of LIBO Rate Advances, either:
     (x) cancel such Competitive Bid Borrowing by giving the Agent notice to
that effect, or
     (y) accept one or more of the offers made by any Lender or Lenders pursuant
to paragraph (c) above, by giving notice to the Agent of the amount of each
Competitive Bid Advance (which amount shall be equal to or greater than the
minimum amount, and equal to or less than the maximum amount, notified to the
Company by the Agent on behalf of such Lender for such Competitive Bid Advance
pursuant to paragraph (c) above) to be made by each Lender as part of such
Competitive Bid Borrowing, and reject any remaining offers made by Lenders
pursuant to paragraph (c) above by giving the Agent notice to that effect. If
the Company accepts any offers made by Lenders pursuant to paragraph (c) above,
such offers shall be accepted in the order of the lowest to highest interest
rates or, if two or more Lenders offer to make Competitive Bid Advances at the
same interest rate, such offers, if any, shall be accepted in proportion to the
amount offered by each such Lender at such interest rate notwithstanding any
minimum specified by such Lender in its notice given pursuant to paragraph
(c) above. The
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-18-

Company may not accept offers in excess of the amount specified in accordance
with paragraph (a) above.
          (e) If the Company notifies the Agent that such Competitive Bid
Borrowing is cancelled pursuant to paragraph (d)(x) above, the Agent shall give
prompt notice thereof to the Lenders and such Competitive Bid Borrowing shall
not be made.
          (f) If the Company accepts one or more of the offers made by any
Lender or Lenders pursuant to paragraph (d)(y) above, the Agent shall in turn
promptly notify (A) each Lender that has made an offer as described in paragraph
(c) above, of the date and aggregate amount of such Competitive Bid Borrowing
and whether or not any offer or offers made by such Lender pursuant to paragraph
(c) above have been accepted by the Company, (B) each Lender that is to make a
Competitive Bid Advance as part of such Competitive Bid Borrowing, of the amount
of each Competitive Bid Advance to be made by such Lender as part of such
Competitive Bid Borrowing, and (C) each Lender that is to make a Competitive Bid
Advance as part of such Competitive Bid Borrowing, upon receipt, that the Agent
has received forms of documents appearing to fulfill the applicable conditions
set forth in Article III. Each Lender that is to make a Competitive Bid Advance
as part of such Competitive Bid Borrowing shall, before 12:00 noon (New York
City time) on the date of such Competitive Bid Borrowing specified in the notice
received from the Agent pursuant to clause (A) of the preceding sentence or any
later time when such Lender shall have received notice from the Agent pursuant
to clause (C) of the preceding sentence, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Lender’s portion of such Competitive Bid Borrowing. Upon fulfillment
of the applicable conditions set forth in Article III and after receipt by the
Agent of such funds, the Agent will make such same day funds available to the
relevant Borrower at such Borrower’s account at the Agent’s address referred to
in Section 8.02. Promptly after each Competitive Bid Borrowing the Agent will
notify each Lender of the amount of the Competitive Bid Borrowing, the
consequent Competitive Bid Reduction and the dates upon which such Competitive
Bid Reduction commenced and will terminate.
          (g) Each Competitive Bid Borrowing shall be in an aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and,
following the making of each Competitive Bid Borrowing, the Company shall be in
compliance with the limitation set forth in the proviso to the first sentence of
paragraph (a) above.
          (h) Within the limits and on the conditions set forth in this
Section 2.03, each Borrower may from time to time borrow under this
Section 2.03, repay or prepay pursuant to subsection (i) below, and reborrow
under this Section 2.03, provided that a Competitive Bid Borrowing shall not be
made within three Business Days of the date of any other Competitive Bid
Borrowing.
          (i) Each Borrower shall repay to the Agent for the account of each
Lender that has made a Competitive Bid Advance to such Borrower, on the maturity
date of such Competitive Bid Advance (such maturity date being that specified by
the Company for repayment of such Competitive Bid Advance in the related Notice
of Competitive Bid Borrowing delivered pursuant to paragraph (b) above and
provided in the promissory note, if
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-19-

any, evidencing such Competitive Bid Advance), the then unpaid principal amount
of such Competitive Bid Advance. No Borrower shall have any right to prepay any
principal amount of any Competitive Bid Advance unless (x) such Borrower obtains
the prior written consent of the Lender which made such Competitive Bid Advance,
or (y), such prepayment is made on the terms, specified by the Company for such
Competitive Bid Advance in the related Notice of Competitive Bid Borrowing
delivered pursuant to paragraph (b) above and set forth in the promissory note,
if any, evidencing such Competitive Bid Advance.
          (j) Each Borrower shall pay interest on the unpaid principal amount of
each Competitive Bid Advance to such Borrower from the date of such Competitive
Bid Advance to the date the principal amount of such Competitive Bid Advance is
repaid in full, at the rate of interest for such Competitive Bid Advance
specified by the Lender making such Competitive Bid Advance in its notice with
respect thereto delivered pursuant to paragraph (c) above, payable on the
interest payment date or dates specified by such Borrower for such Competitive
Bid Advance in the related Notice of Competitive Bid Borrowing delivered
pursuant to paragraph (b) above, as provided in the promissory note, if any,
evidencing such Competitive Bid Advance.
          (k) At its option, the Company (on its own behalf and on behalf of any
Borrower) may request a Competitive Bid Borrowing directly from the Lenders;
provided that it follows the procedures set forth in this Section 2.03 and
promptly delivers, by telecopier or telex, a copy of the Notice of Competitive
Bid Borrowing and notice in writing of the results of such request to the Agent.
          (l) The indebtedness of each Borrower resulting from each Competitive
Bid Advance made to such Borrower as part of a Competitive Bid Borrowing shall,
if requested by the applicable Lender, be evidenced by a separate promissory
note of such Borrower payable to the order of the Lender making such Competitive
Bid Advance.
     SECTION 2.04. Issuance of Letters of Credit.
          (a) Each Issuing Lender agrees, on the terms and conditions
hereinafter set forth, to issue one or more letters of credit (each, a “Letter
of Credit”) for the account of the Company or any Borrowing Subsidiary from time
to time on any Business Day during the period from the Effective Date until the
date 10 Business Days before the Termination Date, provided that the Aggregate
L/C Exposure shall not at any time exceed the Letter of Credit Facility Amount.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly any Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
          (b) (i) Each Letter of Credit shall (x) be in a form reasonably
satisfactory to the relevant Issuing Lender, (y) be denominated in U.S. dollars,
and (z) have a stated expiration date that is no later than the earlier of
(1) one year after its date of issuance and (2) five Business Days prior to the
Termination Date, provided that any Letter of Credit with a one-year tenor may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (2) above).
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-20-

     (ii) No Issuing Lender shall be under any obligation to issue any Letter of
Credit if:
(x) any order, judgment or decree of any governmental authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit, or any law applicable to such Issuing Lender or
any request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular; or
(y) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Lender generally applicable to account parties.
          (c) (i) Each Letter of Credit shall be issued upon notice, given not
later than 11:00 A.M. (New York City time) on the third Business Day prior to
date of the proposed issuance of such Letter of Credit by the Company (on its
own behalf or on behalf of any Borrowing Subsidiary) to the relevant Issuing
Lender (or such shorter notice as shall be acceptable to such Lender), with a
copy to the Agent, which shall give to each Lender prompt notice thereof by
telecopier or email. Each such notice (a “Notice of L/C Issuance”) shall be by
telecopier or email, confirmed promptly by hard copy specifying therein the
requested date of issuance (which shall be a Business Day) of such Letter of
Credit and its face amount and expiration date and the name and address of the
beneficiary thereof, and shall attach the proposed form thereof (or such other
information as shall be necessary to prepare such Letter of Credit). If
requested by the applicable Issuing Lender, the Company shall supply such
application and agreement for letter of credit as the relevant Issuing Lender
may require in connection with such requested Letter of Credit (“L/C Related
Documents”).
          (ii) If the proposed Letter of Credit complies with the requirements
of this Section 2.04, such Issuing Lender will, subject to the applicable
conditions set forth in Article III, make such Letter of Credit available to the
Company or the relevant Borrowing Subsidiary as agreed with the Company (on its
own behalf and on behalf of any Borrower) in connection with such issuance. In
the event and to the extent that the provisions of any L/C Related Documents
shall conflict with this Agreement, the provisions of this Agreement shall
govern.
          (iii) Each Issuing Lender shall furnish (A) to the Agent on the first
Business Day of each week a written report summarizing the issuance and
expiration dates of Letters of Credit issued by it during the previous week and
drawings during such week under all Letters of Credit issued by it, (B) to each
Lender and the Company on the first Business Day of each month a written report
summarizing the issuance and expiration dates of Letters of Credit issued by it
during the preceding month and drawings during such month under all Letters of
Credit issued by it and (C) to the Agent, the Company and each Lender on the
first Business Day of each fiscal quarter a written report setting forth
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-21-

          the average daily aggregate Available Amount during the preceding
fiscal quarter of all Letters of Credit issued by it.
     SECTION 2.05. L/C Payments.
     (a) (i) Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the relevant Issuing Lender shall
notify the relevant Borrower and the Agent thereof. Not later than 2:00 p.m. on
the date of any L/C Payment by an Issuing Lender if any Borrower receives notice
thereof by 9:00 a.m. on such date, and otherwise on the next Business Day (the
“Honor Date”), such Borrower agrees to reimburse such Issuing Lender directly in
an amount equal to the amount of such L/C Payment.
     (ii) If any Borrower fails to so reimburse such Issuing Lender by such
time, such Issuing Lender shall promptly notify the Agent and the Agent shall
promptly notify each Lender of the Honor Date, the unreimbursed amount of such
L/C Payment (the “Unreimbursed Amount”), and the amount of such Lender’s pro
rata share thereof. In such event, such Borrower shall be irrevocably deemed to
have requested a Revolving Credit Borrowing of Base Rate Advances to be
disbursed on the Honor Date in an aggregate amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in
Section 2.01(b). Any notice given by an Issuing Lender or the Agent pursuant to
this Section 2.05(a)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (iii) Each Lender (including any Lender acting as an Issuing Lender) shall
upon any notice pursuant to Section 2.05(a)(i) make funds available to the Agent
for the account of the relevant Issuing Lender at the Agent’s Account in an
amount equal to its Applicable Percentage of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the Agent,
whereupon each Lender that so makes funds available shall be deemed to have made
a Base Rate Advance to the applicable Borrower in such amount. The Agent shall
remit the funds so received to the relevant Issuing Lender.
     (iv) The Borrower agrees to pay interest on the unreimbursed amount of any
L/C Payment to the relevant Issuing Lender, for each day from the date of such
L/C Payment until such L/C Payment is reimbursed or refinanced in full as herein
provided, at the Base Rate from time to time, payable on demand.
     (v) Each Lender’s obligation to make the payments provided in clause
(iii) above to reimburse an Issuing Lender for any L/C Payment shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against an Issuing Lender, any Borrower or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default or
termination of the Commitments or any of
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-22-

them, or (C) any other occurrence, event or condition, whether or not similar to
any of the foregoing.
     (vi) If any Lender fails to make available to the Agent for the account of
an Issuing Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.05(a) by the time specified in
Section 2.05(a)(iii), such Issuing Lender shall be entitled to recover from such
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such Issuing Lender at a rate per annum
equal to the Federal Funds Rate from time to time in effect (without duplication
of amounts paid by the Borrower under clause (iv) above). A certificate of such
Issuing Lender submitted to any Lender (through the Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
          (b) At any time after an Issuing Lender has made an L/C Payment and
has received funds from a Lender in respect of such payment in accordance with
Section 2.05(a)(iii), if the Agent receives for the account of such Issuing
Lender any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from any Borrower or otherwise, including proceeds of
cash collateral applied thereto by the Agent), the Agent will distribute to such
Lender its pro rata share thereof in the same funds as those received by the
Agent.
          (c) The obligation of each Borrower to reimburse each Issuing Lender
for each L/C Payment under each Letter of Credit issued for account of such
Borrower shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that such Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), such Issuing Lender or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
     (iii) any sight draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect, or any loss or delay in the transmission or otherwise of any
document required in order to make an L/C Payment under such Letter of Credit;
     (iv) any payment by such Issuing Lender under such Letter of Credit against
presentation of a sight draft or certificate that does not strictly comply with
the terms of such Letter of Credit or any payment made by such Issuing Lender
under such Letter of
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-23-

Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any bankruptcy, insolvency, reorganization or similar law;
or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower.
          (d) Each Lender and each Borrower agrees that, in making any L/C
Payment under a Letter of Credit, the relevant Issuing Lender shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing
Lenders, nor the Agent, nor any of the respective correspondents, participants
or assignees of any Issuing Lender shall be liable to any Lender for (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or L/C Related Document.
None of the Issuing Lenders, nor the Agent, nor any of the respective
correspondents, participants or assignees of the Issuing Lenders, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.05(c); provided, however, that anything in such clauses or
elsewhere in this Agreement to the contrary notwithstanding, each Borrower may
have a claim against an Issuing Lender, and such Issuing Lender may be liable to
the Borrowers, to the extent, but only to the extent, of any direct (as opposed
to special, indirect, consequential or punitive) damages suffered by a Borrower
which were caused by such Issuing Lender’s willful misconduct or gross
negligence. In furtherance and not in limitation of the foregoing, each Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.
          (e) Applicability of ISP98 and UCP. Unless otherwise expressly agreed
by an Issuing Lender and the Company when a Letter of Credit is issued, either
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) or, at the option of the Company, the Uniform
Customs and Practice for Documentary Credits (“UCP”), as most recently published
by the International Chamber of Commerce (the “ICC”) at the time of issuance
shall apply to each Letter of Credit.
     SECTION 2.06. Fees.
          (a) Facility Fee. The Company agrees to pay to the Agent for the
account of each Lender a facility fee on the amount of such Lender’s Commitment,
irrespective of usage, from the Effective Date in the case of each Initial
Lender and from the effective date specified in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-24-

Lender until the Termination Date (on a daily basis), at the Applicable Facility
Fee Rate, payable in arrears quarterly on the last day of each March, June,
September and December and on the Termination Date, commencing on March 31,
2006.
          (b) Agent’s Fees. The Company shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Company and the
Agent.
          (c) Utilization Fee. The Company shall pay to the Agent for the
account of each Lender a utilization fee on the aggregate outstanding principal
amount of such Lender’s Advances for each day on which the aggregate outstanding
amount of the Advances plus the Aggregate L/C Exposure exceeds 50% of the
aggregate Commitments, from the Effective Date in the case of each Initial
Lender and from the effective date specified in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other Lender until the
Termination Date (on a daily basis), at the Applicable Utilization Fee rate,
payable on each day on which interest is payable under Section 2.09, and on the
Termination Date.
          (d) Letter of Credit Fees.
          (i) The Company agrees to pay to the Agent, for the pro rata account
of each Lender based on the respective Commitments of the Lenders, a commission
on the average daily Available Amount of each Letter of Credit outstanding from
time to time, at a rate per annum equal to the Letter of Credit Commission Rate,
payable in arrears quarterly on each Quarterly Date and on the Termination Date,
commencing on the first Quarterly Date after the date hereof.
          (ii) The Company agrees to pay to each Issuing Lender, for its own
account, (x) a fronting fee with respect to each Letter of Credit issued by such
Issuing Lender, payable quarterly in arrears on each Quarterly Date and on the
Termination Date, in an amount equal to 0.10% per annum of the average daily
Available Amount of such Letter of Credit and (y) such customary fees and
charges in connection with the issuance or administration of each Letter of
Credit issued by such Issuing Lender as may be agreed in writing between the
Company and such Issuing Lender from time to time.
     SECTION 2.07. Termination, Reduction or Increase of the Commitments.
          (a) The Company shall have the right, upon at least three Business
Days’ notice to the Agent, to terminate in whole or reduce ratably in part the
unused portions of the respective Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof and provided further that (x) the
aggregate amount of the Commitments of the Lenders shall not be reduced to an
amount that is less than the sum of the aggregate principal amount of the
Advances then outstanding, plus the Aggregate L/C Exposure, and (y) once
terminated, a portion of a Commitment shall not be reinstated except pursuant to
Section 2.07(c).
          (b) If any Lender shall make a demand under Section 2.13 or 2.16 or if
the obligation of any Lender to make Eurodollar Rate Advances shall have been
suspended pursuant to Section 2.14, the Company shall have the right, upon at
least ten Business Days’ notice, to
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-25-

terminate in full the Commitment of such Lender or to demand that such Lender
assign to one or more Eligible Assignees all of its rights and obligations under
this Agreement in accordance with Section 8.07. If the Company shall elect to
terminate in full the Commitment of any Lender pursuant to this Section 2.07(b),
the Company shall pay to such Lender, on the effective date of such Commitment
termination, an amount equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement, whereupon such Lender shall cease to be a party
hereto.
          (c) (i) Not more than once in any calendar year, the Company may
propose to increase the aggregate amount of the Commitments by an aggregate
amount of $25,000,000 or an integral multiple of $1,000,000 in excess thereof (a
“Proposed Aggregate Commitment Increase”) in the manner set forth below,
provided that:
     (1) no Default shall have occurred and be continuing either as of the date
on which the Company shall notify the Agent of its request to increase the
aggregate amount of the Commitments or as of the related Increase Date (as
hereinafter defined); and
     (2) after giving effect to any such increase, the aggregate amount of the
Commitments shall not exceed $800,000,000 (and no increase in the aggregate
amount of the Commitments hereunder shall result in a change in the Letter of
Credit Facility Amount).
          (ii) The Company may request an increase in the aggregate amount of
the Commitments by delivering to the Agent a notice (an “Increase Notice”; the
date of delivery thereof to the Agent being the “Increase Notice Date”)
specifying (1) the Proposed Aggregate Commitment Increase, (2) the proposed date
(the “Increase Date”) on which the Commitments would be so increased (which
Increase Date may not be fewer than 30 nor more than 60 days after the Increase
Notice Date) and (3) the New Lenders, if any, to whom the Company desires to
offer the opportunity to commit to all or a portion of the Proposed Aggregate
Commitment Increase. The Agent shall in turn promptly notify each Lender of the
Company’s request by sending each Lender a copy of such notice.
          (iii) Not later than the date five days after the Increase Notice
Date, the Agent shall notify each New Lender, if any, identified in the related
Increase Notice of the opportunity to commit to all or any portion of the
Proposed Aggregate Commitment Increase. Each such New Lender may irrevocably
commit to all or a portion of the Proposed Aggregate Commitment Increase (such
New Lender’s “Proposed New Commitment”) by notifying the Agent (which shall give
prompt notice thereof to the Company) before 11:00 A.M. (New York City time) on
the date that is 10 days after the Increase Notice Date; provided that:
     (1) the Proposed New Commitment of each New Lender shall be in an amount of
$25,000,000 or an integral multiple of $1,000,000 in excess thereof; and
     (2) each New Lender that submits a Proposed New Commitment shall enter into
an agreement in form and substance satisfactory to the Company and the Agent
pursuant to which such New Lender shall undertake a Commitment (and, if any such
New Lender
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-26-

is already a Lender, its Commitment shall be in addition to such Lender’s
Commitment hereunder on such date), and shall pay to the Agent a processing and
recordation fee of $3,500.
          (iv) If the aggregate Proposed New Commitments of all of the New
Lenders shall be less than the Proposed Aggregate Commitment Increase, then
(unless the Company otherwise requests) the Agent shall, on or prior to the date
that is 15 days after the Increase Notice Date, notify each Lender of the
opportunity to so commit to all or any portion of the Proposed Aggregate
Commitment Increase not committed to by New Lenders pursuant to
Section 2.07(c)(iii). Each Lender may, if, in its sole discretion, it elects to
do so, irrevocably offer to commit to all or a portion of such remainder (such
Lender’s “Proposed Increased Commitment”) by notifying the Agent (which shall
give prompt notice thereof to the Company) no later than 11:00 A.M. (New York
City time) on the date five days before the Increase Date.
          (v) If the aggregate amount of Proposed New Commitments and Proposed
Increased Commitments (such aggregate amount, the “Total Committed Increase”)
equals or exceeds $25,000,000, then, subject to the conditions set forth in
Section 2.07(c)(i):
     (1) effective on and as of the Increase Date, the aggregate amount of the
Commitments shall be increased by the lesser of the proposed aggregate Committed
Increase and the Total Committed Increase and shall be allocated among the New
Lenders and the Lenders as provided in Section 2.07(c)(vi); and
     (2) on the Increase Date, if any Revolving Loans are then outstanding, the
Company shall borrow Revolving Loans from all or certain of the Lenders and/or
(subject to compliance by the Company with Section 8.04(d)) prepay Revolving
Loans of all or certain of the Lenders such that, after giving effect thereto,
the Revolving Loans (including, without limitation, the Types and Interest
Periods thereof) shall be held by the Lenders (including for such purposes New
Lenders) ratably in accordance with their respective Commitments.
If the Total Committed Increase is less than $25,000,000, then the aggregate
amount of the Commitments shall not be changed pursuant to this Section 2.07(c).
          (vi) The Total Committed Increase shall be allocated among New Lenders
having Proposed New Commitments and Lenders having Proposed Increased
Commitments as follows:
     (1) If the Total Committed Increase shall be at least $25,000,000 and less
than or equal to the Proposed Aggregate Commitment Increase, then (x) the
initial Commitment of each New Lender shall be such New Lender’s Proposed New
Commitment and (y) the Commitment of each Lender shall be increased by such
Lender’s Proposed Increased Commitment.
     (2) If the Total Committed Increase shall be greater than the Proposed
Aggregate Commitment Increase, then the Total Committed Increase shall be
allocated:
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-27-

     (x) first to New Lenders (to the extent of their respective Proposed New
Commitments) in such a manner as the Company shall agree; and
     (y) then to Lenders on a pro rata basis based on the ratio of each Lender’s
Proposed Increased Commitment (if any) to the aggregate amount of the Proposed
Increased Commitments of all of the Lenders.
          (vii) No increase in the Commitments contemplated hereby shall become
effective until the Agent shall have received (x) promissory notes in respect of
the Revolving Loans payable to each New Lender and each other Lender whose
Commitment is being increased that, in either case, shall have requested such
promissory notes at least two Business Days prior to the Increase Date, and (y)
evidence satisfactory to the Agent (including an update of the opinion of
counsel provided pursuant to Section 3.01(g)(v)) that such increases in the
Commitments, and borrowings thereunder, have been duly authorized.
     SECTION 2.08. Repayment of Revolving Credit Advances; Evidence of
Indebtedness; Extension of Termination Date.
          (a) The Company and each Borrower shall repay to the Agent for the
ratable account of the Lenders on the Termination Date the aggregate principal
amount of the Revolving Credit Advances then outstanding.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Advance made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder. The Agent shall maintain accounts in which it shall record (i) the
amount of each Advance made hereunder, the Type thereof and the Interest Period,
if any, applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Agent hereunder for the account
of the Lenders and each Lender’s share thereof. The entries made in the accounts
maintained pursuant to this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Advances in accordance with the terms of this Agreement. Any Lender may
request that Advances made by it be evidenced by a promissory note. In such
event, the applicable Borrower shall prepare, execute and deliver to such Lender
a promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Agent. Thereafter, the Advances evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 8.07)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
          (c) The Company may by written notice to the Agent, not more than 90
nor less than 60 days prior to the Termination Date then in effect, request that
the Termination Date then in effect be extended for a further period of one
year. Such request shall be irrevocable and
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-28-

binding upon the Company. The Agent shall promptly notify each Lender of such
request. If a Lender agrees, in its individual and sole discretion, to so extend
its Commitment (an “Extending Lender”), it will notify the Agent, in writing, of
its decision to do so not more than 30 nor less than 20 days before said date.
The Commitment of any Lender that fails to accept (or fails to respond to) the
Company’s request for extension of the Termination Date (a “Declining Lender”)
shall be terminated on the Termination Date theretofore in effect (without
regard to extension by other Lenders). The Extending Lenders, or any of them,
shall then have the right to increase their respective Commitments by an
aggregate amount up to the amount of all Declining Lenders’ Commitments, and, to
the extent of any shortfall, the Company shall have the right to require any
Declining Lender to assign in full its rights and obligations under this
Agreement to an Eligible Assignee designated by the Company that agrees to
accept all of such rights and obligations (a “Replacement Lender”), provided
that (i) such increase and/or such assignment is otherwise in compliance with
Section 8.07, (ii) such Declining Lender receives payment in full of an amount
equal to the principal amount of all Advances owing to such Declining Lender,
together with accrued interest thereon to the date of such assignment and all
other amounts payable to such Declining Lender under this Agreement and
(iii) any such increase shall be effective on the Termination Date theretofore
in effect and any such assignment shall be effective on the date specified by
the Company and agreed to by the Replacement Lender and the Agent. If
(i) Extending Lenders and/or Replacement Lenders provide Commitments in an
aggregate amount equal to 51% of the aggregate amount of the Commitments
outstanding immediately prior to the Termination Date in effect at the time the
Company requests such extension, and (ii) no Default shall have occurred and be
continuing immediately prior to said Termination Date, the Termination Date
shall be extended by one year (the “New Termination Date”) (except that, if the
date on which the Termination Date is to be extended is not a Business Day, such
Termination Date as so extended shall be the next preceding Business Day) from
the effective date set forth in an Extension Agreement, in substantially the
form in Exhibit A-3 hereto, which has been duly completed and signed by the
Company, the Agent and the Extending Lenders and Replacement Lenders party
thereto; and (iii) the Agent shall notify the Issuing Lenders of the New
Termination Date and the Lenders whose Termination Dates are the New Termination
Date and each Issuing Lender shall determine whether or not, acting in its sole
discretion, it shall elect to extend its Termination Date to the New Termination
Date and shall so notify the Agent, at which time such Issuing Lender’s
obligation to issue Letters of Credit pursuant to Sections 2.04 and 2.05 shall
be extended to the date 10 Business Days before the New Termination Date. Such
Extension Agreement shall be executed and delivered no earlier than 30 days
prior to the Termination Date then in effect and the effective date shall be no
earlier than 29 days prior to the Termination Date then in effect. No extension
of the Commitments pursuant to this Section 2.08(c) shall be legally binding on
any party hereto unless and until such party executes and delivers a counterpart
of such Extension Agreement.
     SECTION 2.09. Interest on Revolving Credit Advances and Letters of Credit
Advances. Each Borrower shall pay interest on the unpaid principal amount of
each Revolving Credit Advance made to such Borrower from the date of such
Revolving Credit Advance until such principal amount shall be paid in full, at
the following rates per annum:
          (a) Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the Base
Rate in effect from time
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-29-

to time, payable in arrears quarterly on each Quarterly Date during such periods
and on the date such Base Rate Advance shall be Converted or paid in full.
          (b) Eurodollar Rate Advances. During such periods as such Revolving
Credit Advance is a Eurodollar Rate Advance, a rate per annum equal at all times
during each Interest Period for such Revolving Credit Advance to the sum of
(x) the Eurodollar Rate for such Interest Period for such Revolving Credit
Advance plus (y) the Applicable Margin, payable in arrears on the last day of
such Interest Period and, if such Interest Period has a duration of more than
three months, on each day that occurs during such Interest Period every three
months from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.
     SECTION 2.10. Interest Rate Determination.
          (a) If the Eurodollar Rate does not appear on Page 3750 of the
Telerate Service (or any successor page), each Reference Bank agrees to furnish
to the Agent timely information for the purpose of determining each Eurodollar
Rate. If the Eurodollar Rate does not appear on said Page 3750 (or any successor
page), and if any one or more of the Reference Banks shall not furnish such
timely information to the Agent for the purpose of determining any such interest
rate, the Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks. The Agent shall give
prompt notice to the Company and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.09, and the rate, if any,
furnished by each Reference Bank for the purpose of determining the interest
rate under Section 2.09(b).
          (b) If, due to a major disruption in the interbank funding market with
respect to any Eurodollar Rate Advances, the Required Lenders notify the Agent
that the Eurodollar Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurodollar Rate Advances for such Interest Period,
the Agent shall forthwith so notify the Borrower and the Lenders, whereupon
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance, and
(ii) the obligation of the Lenders to make, or to Convert Revolving Credit
Advances into, Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Company and the Lenders that the circumstances causing such
suspension no longer exist.
          (c) If the Company shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Company and the Lenders and the Company will be deemed
to have selected an Interest Period of one month.
          (d) If the aggregate unpaid principal amount of Eurodollar Rate
Advances comprising any Borrowing shall be reduced, by payment or prepayment or
otherwise, to less than $10,000,000, such Advances shall automatically Convert
into Base Rate Advances on the last day of the Interest Period applicable
thereto.
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-30-

          (e) Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.
          (f) If the Eurodollar Rate does not appear on Page 3750 of the
Telerate Service (or any successor page) and fewer than two Reference Banks
furnish timely information to the Agent for determining the Eurodollar Rate for
any Eurodollar Rate Advances,
     (i) the Agent shall forthwith notify the Company and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,
     (ii) each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and
     (iii) the obligation of the Lenders to make, or to Convert Revolving Credit
Advances into, Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Company and the Lenders that the circumstances causing such
suspension no longer exist.
     SECTION 2.11. Optional Conversion of Revolving Credit Advances. The Company
may on any Business Day, upon notice given to the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.10 and 2.14,
Convert all Revolving Credit Advances of one Type comprising the same Borrowing
into Revolving Credit Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(b) and no
Conversion of any Revolving Credit Advances shall result in more separate
Revolving Credit Borrowings than permitted under Section 2.02(b). Each such
notice of a Conversion shall, within the restrictions specified above, specify
(i) the date of such Conversion, (ii) the Revolving Credit Advances to be
Converted, and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the Company.
     SECTION 2.12. Optional Prepayments of Revolving Credit Advances. The
Company may, upon notice not later than 11:00 A.M. (New York City time) on the
date of such payment, in the case of Base Rate Advances, and two Business Days’
notice, in the case of Eurodollar Rate Advances, to the Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Company shall, prepay the outstanding principal amount of
the Revolving Credit Advances comprising part of the same Revolving Credit
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-31-

an aggregate principal amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and (y) in the event of any such prepayment of a
Eurodollar Rate Advance, the Company shall be obligated to reimburse the Lenders
in respect thereof pursuant to Section 8.04(d).
     SECTION 2.13. Increased Costs.
          (a) If, due to either (i) the introduction of or any change in any law
or regulation or in the interpretation or administration of any law or
regulation by any governmental authority charged with the interpretation or
administration thereof or (ii) the compliance with any guideline or request from
any central bank or other governmental authority that would be complied with
generally by similarly situated banks acting reasonably (whether or not having
the force of law), there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining Eurodollar Rate Advances or
LIBO Rate Advances by an amount deemed by such Lender to be material, then the
Company shall from time to time, upon demand by such Lender (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost. A
certificate as to the amount of such increased cost, submitted to the Company
and the Agent by such Lender, shall be conclusive and binding for all purposes,
absent manifest error. Notwithstanding the foregoing, no Lender shall be
entitled to request compensation under this paragraph with respect to any
Competitive Bid Advance if the change giving rise to such request was applicable
to such Lender at the time of submission of such Lender’s offer to make such
Competitive Bid Advance.
          (b) If, due to either (i) the introduction of or any change in or in
the interpretation of any law or regulation or (ii) compliance with any
guideline or request from any central bank or other governmental or regulatory
authority which becomes effective after the date hereof, there shall be any
increase in the amount of capital required or expected to be maintained by any
Lender (including any Issuing Lender) or any corporation controlling such Lender
and the amount of such capital is increased by or based upon the existence of
such Lender’s Advances or participation in Letters of Credit or commitment to
lend or, in the case of an Issuing Lender, issue Letters of Credit hereunder and
other commitments of this type by an amount deemed by such Lender to be
material, then, upon demand by such Lender (with a copy of such demand to the
Agent), the Company shall pay to the Agent for the account of such Lender, from
time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender or such corporation in the light of such circumstances,
to the extent that such Lender reasonably determines such increase in capital to
be allocable to the existence of such Lender’s Advances or participation in
Letters of Credit or commitment to lend or issue Letters of Credit hereunder. A
certificate as to such amounts submitted to the Company and the Agent by such
Lender shall be conclusive and binding for all purposes as to the calculations
therein, absent manifest error. Such certificate shall be in reasonable detail
and shall certify that the claim for additional amounts referred to therein is
generally consistent with such Lender’s treatment of similarly situated
customers of such Lender whose transactions with such Lender are similarly
affected by the change in circumstances giving rise to such payment, but such
Lender shall not be required to disclose any confidential or proprietary
information therein.
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-32-

     SECTION 2.14. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender (including any Issuing Lender) shall notify the Agent
(and provide to the Company an opinion of counsel to the effect) that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make Eurodollar Rate Advances or
LIBO Rate Advances or to fund or maintain Eurodollar Rate Advances or LIBO Rate
Advances hereunder, (i) each Eurodollar Rate Advance or LIBO Rate Advance, as
the case may be, of such Lender will automatically, upon such demand, Convert
into a Base Rate Advance or an Advance that bears interest at the rate set forth
in Section 2.09(a), as the case may be, and (ii) the obligation of such Lender
to make, or to Convert Revolving Credit Advances into, Eurodollar Rate Advances
shall be suspended until the Agent shall notify the Company and such Lender that
the circumstances causing such suspension no longer exist and such Lender shall
make the Base Rate Advances in the amount and on the dates that it would have
been requested to make Eurodollar Rate Advances had no such suspension been in
effect.
     SECTION 2.15. Payments and Computations.
          (a) Each Borrower shall make each payment hereunder not later than
11:00 A.M. (New York City time) on the day when due in U.S. dollars to the Agent
at the Agent’s Account in same day funds. The Agent will promptly thereafter
cause to be distributed like funds relating to the payment of principal or
interest or facility fees or utilization fees ratably (other than amounts
payable pursuant to Section 2.03, 2.05, 2.06(b), 2.07(b), 2.13, 2.16 or 8.04(d)
to be distributed to the respective parties entitled thereto) to the Lenders for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 8.07(d), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.
          (b) All computations of interest based on the Base Rate and of
facility fees, letter of credit fees under Section 2.06(d) and of utilization
fees shall be made by the Agent on the basis of a year of 365 or 366 days, as
the case may be, and all computations of interest based on the Eurodollar Rate
or the Federal Funds Rate shall be made by the Agent on the basis of a year of
360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
facility fees or usage fees are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.
          (c) Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-33-

or facility fee, letter of credit fees under Section 2.06(d) or utilization fee,
as the case may be; provided, however, that, if such extension would cause
payment of interest on or principal of Eurodollar Rate Advances or LIBO Rate
Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.
          (d) Unless the Agent shall have received notice from the Company prior
to the date on which any payment is due to the Lenders hereunder that a Borrower
will not make such payment in full, the Agent may assume that such Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.
     SECTION 2.16. Taxes.
          (a) Each Lender is exempt from any withholding imposed under the laws
of the United States in respect of any fees, interest or other payments to which
it is entitled pursuant to this Agreement or any promissory notes issued
hereunder (the “Income”) because (i) the Lender is organized under the laws of
the United States; (ii) the Income is effectively connected with the conduct of
a trade or business within the United States within the meaning of Section 871
of the Internal Revenue Code; or (iii) the Income is eligible for an exemption
by reason of a tax treaty. The Agent is exempt from any withholding tax imposed
under the laws of the United States in respect of the Income because the Agent
is organized under the laws of the United States.
          (b) Each Lender organized under the laws of a jurisdiction outside the
United States (each, a “Foreign Lender”) shall, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender, and
on the date of the Assignment and Acceptance pursuant to which it became a
Lender in the case of each other Foreign Lender and from time to time thereafter
if requested in writing by the Company or the Agent, provide the Agent and the
relevant Borrower with Internal Revenue Service Form W-8BEN or W-8ECI, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Foreign Lender is exempt or entitled to a reduced
rate of United States withholding tax on any Income that is the subject of such
forms. If the form provided by a Foreign Lender at the time such Foreign Lender
first becomes a party to this Agreement indicates a United States interest
withholding tax rate in excess of zero, or in excess of the rate applicable to
the Foreign Lender assignor on the date of the Assignment and Acceptance
pursuant to which it became a Foreign Lender, in the case of each other Foreign
Lender, withholding tax at such rate shall be considered excluded from Taxes as
defined in Section 2.16(c).
          (c) Based on Section 2.16(a) and (b), any and all payments by any
Borrower hereunder or under any promissory notes issued hereunder shall be made
free and clear of and without deduction for any present United States federal
income withholding taxes imposed on a
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-34-

Foreign Lender under the Internal Revenue Code (such withholding taxes being
hereinafter referred to as “Taxes”).
          (d) If, as a result of the enactment, promulgation, execution or
ratification of, or any change in or amendment to, any United States law or any
tax treaty (or in the application or official interpretation of any law or any
tax treaty) that occurs on or after the date a Foreign Lender first becomes a
party to this Agreement (a “Change in Law”), a Foreign Lender cannot comply with
Section 2.16(b) or, if despite such compliance, any Borrower shall be required
to deduct any Taxes from or in respect of any Income, then: (i) the sum payable
to such Foreign Lender shall be increased as may be necessary so that after
making all required deductions for such Taxes (including deductions applicable
to additional sums payable under this Section 2.16) such Foreign Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Borrower shall make such deductions and (iii) such Borrower
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law. Notwithstanding the foregoing, each
Borrower shall be entitled to pay any Taxes in any lawful manner so as to reduce
any deductions and such Foreign Lender shall to the extent it is reasonably able
provide any documentation or file any forms as may be required by the Internal
Revenue Service or any other foreign governmental agency. In addition, if any
Foreign Lender or the Agent (in lieu of such Foreign Lender), as the case may
be, is required to pay directly any Taxes as a result of a Change in Law because
a Borrower cannot or does not legally or timely do so, the Company shall
indemnify such Foreign Lender or Agent for payment of such Taxes, without
duplication of, or increase in, the amount of Taxes otherwise due to the Foreign
Lender.
          (e) In addition, the Company agrees to pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies (excluding any income or franchise taxes, business taxes or capital taxes
of any nature) that arise from the execution, delivery or registration of, or
otherwise with respect to, this Agreement (hereinafter referred to as “Other
Taxes”). If a Lender is required to pay directly Other Taxes because a Borrower
cannot or does not legally or timely do so, the Company shall indemnify such
Lender for such payment of Other Taxes.
          (f) Within 30 days after the date of any payment of Taxes or foreign
withholding taxes, the Company shall furnish to the Agent, at its address
referred to in Section 8.02, the original or a certified copy of a receipt
evidencing payment thereof. Prior to making any payment hereunder by or on
behalf of any Borrower through an account or branch outside the United States or
on behalf of any Borrower by a payor that is not a United States person (a
“Foreign Payment”), such Borrower shall determine that no foreign withholding
taxes are payable in respect thereof, and at its expense, shall furnish, or
shall cause such payor to furnish, to the Agent, at such address, a certificate
from each appropriate taxing authority, or an opinion of counsel acceptable to
the Agent, in either case stating that such Foreign Payment is exempt from or
not subject to foreign withholding taxes. Each Lender shall cooperate with each
Borrower’s efforts described in this subsection by providing to the extent
reasonably within its means any forms requested by such Borrower substantiating
an exemption from foreign withholding taxes required by any governmental agency.
For purposes of this subsection (f), the terms “United States” and “United
States person” shall have the meaning specified in Section 7701 of the
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-35-

Internal Revenue Code. If, as a result of the enactment, promulgation, execution
or ratification of, or any change in or amendment to, any applicable foreign law
or any tax treaty (or in the application or official interpretation of any law
or any tax treaty) that occurs on or after the date a tax opinion is rendered
pursuant to the terms of this subsection, and which renders such tax opinion
incorrect as to the absence of any foreign withholding tax (a “Foreign Change in
Law”), any Borrower shall be required to deduct any foreign withholding taxes
from or in respect of any Income, then: (i) the sum payable to the applicable
Lender shall be increased as may be necessary so that after making all required
deductions for foreign withholding taxes (including deductions applicable to
additional sums payable under this Section 2.16) such Lender receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law. Notwithstanding the foregoing, each Borrower
shall be entitled to pay any foreign withholding taxes in any lawful manner so
as to reduce any deductions and such Lender shall to the extent it is reasonably
able provide any documentation or file any forms as may be required by the
Internal Revenue Service or any other foreign governmental agency. In addition,
if any Lender is required to pay directly any foreign withholding tax in respect
of any Foreign Payments made pursuant to this Agreement because a Borrower
cannot or does not legally or timely do so, the Company shall indemnify such
Lender for payment of such tax.
          (g) For any period with respect to which a Lender has failed to comply
with the requirements of subsection (b) or (f) relating to certain forms
intended to reduce withholding taxes (other than if such failure is due to a
Change in Law or a Foreign Change in Law), such Lender shall not be entitled to
indemnification under subsection (d) or (f).
          (h) Upon a Change in Law or the imposition of any foreign withholding
tax in respect of Foreign Payments, a Lender shall, upon the written request of
and at the expense of the Company, use reasonable efforts to change the
jurisdiction of its Applicable Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such taxes that may
thereafter accrue and would not, in the reasonable judgment of such Lender,
cause the imposition on such Lender of any material legal or regulatory burdens.
          (i) Without prejudice to the survival of any other agreement of any
Borrower hereunder, the agreements and obligations of the Company contained in
this Section 2.16 shall survive the payment in full of principal and interest
hereunder until the applicable statute of limitations relating to the payment of
any Taxes under Section 2.16(d) has expired.
          (j) Any request by any Lender for payment of any amount under this
Section 2.16 shall be accompanied by a certification that such Lender’s claim
for said amount is generally consistent with such Lender’s treatment of
similarly situated customers of such Lender whose transactions with such Lender
are similarly affected by the change in circumstances giving rise to such
payment, but such Lender shall not be required to disclose any confidential or
proprietary information therein.
     SECTION 2.17. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-36-

otherwise) on account of the Revolving Credit Advances owing to it (other than
pursuant to Section 2.07(b), 2.13, 2.16 or 8.04(d)) in excess of its ratable
share of payments on account of the Revolving Credit Advances obtained by all
the Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Revolving Credit Advances or the owing to them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.17 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.
     SECTION 2.18. Use of Proceeds. The proceeds of the Advances and the Letters
of Credit shall be available (and the Company agrees that such proceeds shall be
used) for general corporate purposes of the Company and its Subsidiaries,
including commercial paper backstop.
     SECTION 2.19. Borrowings by Borrowing Subsidiaries; Substitution of
Borrower.
      (a) The Company may, at any time or from time to time, designate one or
more Subsidiaries (including the Guarantor) as Borrowers hereunder by furnishing
to the Agent a letter (a “Designation Letter”) in duplicate, in substantially
the form of Exhibit D, duly completed and executed by the Company and such
Subsidiary. Upon any such designation of a Subsidiary, such Subsidiary shall be
a Borrowing Subsidiary and a Borrower entitled to borrow Revolving Credit
Advances and Competitive Bid Advances and to request the issuance of Letters of
Credit on and subject to the terms and conditions of this Agreement.
      (b) If all principal of and interest on all Advances made to any Borrowing
Subsidiary have been paid in full, the Company may terminate the status of such
Borrowing Subsidiary as a Borrower hereunder by furnishing to the Agent a letter
(a “Termination Letter”) in substantially the form of Exhibit F, duly completed
and executed by the Company. Any Termination Letter furnished hereunder shall be
effective upon receipt by the Agent, which shall promptly notify the Lenders,
whereupon the Lenders shall, upon payment in full of all amounts owing by such
Borrower hereunder, promptly deliver to the Company (through the Agent) the
promissory notes, if any, of such former Borrower. If at the time of such
termination any Letter of Credit is outstanding for account of such Borrowing
Subsidiary, the Company shall, automatically upon the effectiveness of such
termination, be deemed to have assumed, and to have agreed to pay and perform,
as primary obligor, all of the obligations of such Borrowing Subsidiary
hereunder and under any L/C Related
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-37-

Documents relating to such Letter of Credit. Notwithstanding the foregoing, the
delivery of a Termination Letter with respect to any Borrower shall not
terminate (i) any obligation of such Borrower that remains unpaid at the time of
such delivery (including without limitation any obligation arising thereafter in
respect of such Borrower under Section 2.13 or 2.16) or (ii) the obligations of
the Company under Article IX with respect to any such unpaid obligations;
provided, that if the status of such Borrowing Subsidiary has been terminated as
aforesaid because the Company has sold or transferred its interest in such
Subsidiary, and the Company so certifies to the Agent at the time of delivery of
such Termination Letter, and subject to payment of said principal and interest,
(i) such Subsidiary shall, automatically upon the effectiveness of the delivery
of such Termination Letter and certification, cease to have any obligation under
this Agreement and (ii) the Company shall automatically be deemed to have
unconditionally assumed, as primary obligor, and hereby agrees to pay and
perform, all of such obligations.
      (c) In addition to the foregoing, the Company may, at any time when there
are no Advances outstanding hereunder and upon not less than 10 Business Days’
notice, irrevocably elect to terminate its right to be a Borrower hereunder as
of the date (which shall be a Business Day) specified in such Substitution
Letter (the “Substitution Date”) and designate the Guarantor as a Borrower
hereunder by furnishing to the Agent (x) a letter (a “Substitution Letter”), in
substantially the form of Exhibit E duly completed and executed by the Company
and the Guarantor, (y) a certificate signed by a duly authorized officer of the
Company, and a certificate signed by a duly authorized officer of the Guarantor,
each dated the Substitution Date, stating that:
     (i) the representations and warranties contained in Section 4.01 (except
the representations set forth in the last sentence of subsection (e) thereof and
in subsection (f) thereof (other than clause (ii) thereof)) are correct in all
material respects on and as of the Substitution Date, as though made on and as
of such date, and
     (ii) no event has occurred and is continuing, or would result from such
designation, that constitutes a Default;
and (z) the Agent shall have received such other corporate documents,
resolutions and legal opinions relating to the foregoing as it, or any Lender
through the Agent, may reasonably request. If at the time of such termination
any Letter of Credit is outstanding for the account of the Company, the
Guarantor shall, automatically upon the effectiveness of such termination, be
deemed to have assumed, and to have agreed to pay and perform, as primary
obligor, all of the obligations of the Company hereunder and under all L/C
Related Documents relating to such Letter of Credit.
     SECTION 2.20. Mitigation Obligations. If any Lender requests compensation
under Section 2.13, or if the obligation of any Lender to make or continue
Advances as, or Convert Advances into, Eurodollar Rate Advances is suspended
pursuant to Section 2.14, then, upon the written request of the Company, such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-38-

Lender, such designations or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or would cause such Lender not to be subject to
such suspension, as the case may be, in the future and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not, in the reasonable
judgment of such Lender, cause imposition on such Lender of any material legal
or regulatory burdens or otherwise be disadvantageous to such Lender. The
Company hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND ARTICLE II
     SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01, 2.03
and 2.04. Sections 2.01, 2.03, and 2.04 of this Agreement shall become effective
on and as of the first date (the “Effective Date”) on which the following
conditions precedent have been satisfied:
          (a) As of the Effective Date, there shall have occurred no Material
Adverse Change since December 31, 2005 that has not been publicly disclosed.
          (b) As of the Effective Date, there shall exist no action, suit,
investigation, litigation or proceeding affecting the Company, or any of its
Subsidiaries (including the Guarantor) pending or, to the knowledge of the
Company’s or the Guarantor’s executive officers, threatened before any court,
governmental agency or arbitrator that (i) could be reasonably likely to have a
Material Adverse Effect or (ii) could reasonably be likely to affect the
legality, validity or enforceability of this Agreement or the consummation of
the transactions contemplated hereby.
          (c) As of the Effective Date, nothing shall have come to the attention
of the Lenders during the course of their due diligence investigation to lead
them to believe that the Information Memorandum was or has become misleading,
incorrect or incomplete in any material respect.
          (d) As of the Effective Date, all governmental and third party
consents and approvals necessary in connection with the transactions
contemplated hereby shall have been obtained (without the imposition of any
conditions that are not acceptable to the Lenders) and shall remain in effect.
          (e) As of the Effective Date, the Company shall have paid all accrued
fees and, to the extent invoiced, expenses of the Agent and the Lenders payable
hereunder (including the accrued fees and expenses of counsel to the Agent, to
the extent invoiced at least one Business Day prior to the Effective Date).
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-39-

          (f) On the Effective Date, the following statements shall be true and
the Agent shall have received a certificate signed by a duly authorized officer
of the Company dated the Effective Date, stating that:
     (i) The representations and warranties contained in Section 4.01 are
correct in all material aspects on and as of the Effective Date, and
     (ii) No event has occurred and is continuing that constitutes a Default.
          (g) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for any notes requested by the Lenders):
     (i) To the extent any Lender shall have requested, at least one Business
day prior to the Effective Date that its Revolving Credit Advances be evidenced
by a promissory note, a note payable to the order of such Lender.
     (ii) Certified copies of the resolutions of the Board of Directors of the
Company and of the Guarantor approving this Agreement, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement.
     (iii) A certificate of the Secretary or an Assistant Secretary of the
Company certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the other documents to be delivered
hereunder.
     (iv) A certificate of the Secretary or an Assistant Secretary of the
Guarantor certifying the names and true signatures of the officers of the
Guarantor authorized to sign this Agreement and the other documents to be
delivered hereunder.
     (v) An opinion of Cravath, Swaine & Moore LLP, special New York counsel to
the Company and the Guarantor, substantially in the form of Exhibit C-1 hereto
and an opinion of the Assistant General Counsel of each of the Company and the
Guarantor, substantially in the form of Exhibit C-2, and as to such other
matters as the Agent may reasonably request.
     (vi) A favorable opinion of Milbank, Tweed, Hadley & McCloy LLP, special
New York counsel for the Agent, substantially in the form of Exhibit C-3 hereto.
     (vii) Such other approvals, opinions or documents as any Lender through the
Agent may reasonably request.
     SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing and
Letter of Credit Issuance. The obligation of each Lender to make a Revolving
Credit Advance on the occasion of each Revolving Credit Borrowing and of an
Issuing Lender to issue any Letter of Credit shall be subject to the conditions
precedent that the Effective Date shall have
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-40-

occurred and on the date of such Revolving Credit Borrowing or issuance (a) the
following statements shall be true (and each of the giving of the applicable
Notice of Revolving Credit Borrowing and the acceptance by any Borrower of the
proceeds of such Revolving Credit Borrowing or of the benefit of issuance of
such Letter of Credit shall constitute a representation and warranty by the
Company and such Borrower that on the date of such Borrowing or issuance such
statements are true):
     (i) The representations and warranties contained in Section 4.01 (except
the representations set forth in the last sentence of subsection (e) thereof and
in subsection (f) thereof (other than clause (ii) thereof)) are correct in all
material respects on and as of the date of such Revolving Credit Borrowing or
issuance, before and after giving effect to such Revolving Credit Borrowing or
issuance and to the application of the proceeds therefrom, as though made on and
as of such date, and
     (ii) No event has occurred and is continuing, or would result from such
Revolving Credit Borrowing or issuance or from the application of the proceeds
therefrom, that constitutes a Default;
and (b) in the case of the first Borrowing by or issuance of a Letter of Credit
for account of a Borrowing Subsidiary, the Agent shall have received such
corporate documents, resolutions and legal opinions relating to such Borrowing
Subsidiary as the Agent may reasonably require.
     SECTION 3.03. Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (i) the Agent shall have received the written confirmatory Notice of
Competitive Bid Borrowing with respect thereto, and (ii) on the date of such
Competitive Bid Borrowing the following statements shall be true (and each of
the giving of the applicable Notice of Competitive Bid Borrowing and the
acceptance by any Borrower of the proceeds of such Competitive Bid Borrowing
shall constitute a representation and warranty by the Company and such Borrower
that on the date of such Competitive Bid Borrowing such statements are true):
          (a) The representations and warranties contained in Section 4.01
(except the representations set forth in the last sentence of subsection
(e) thereof and in subsection (f) thereof (other than clause (ii) thereof)) are
correct in all material respects on and as of the date of such Competitive Bid
Borrowing, before and after giving effect to such Competitive Bid Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date; and
          (b) No event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.
     SECTION 3.04. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-41-

have consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Agent responsible for
the transactions contemplated by this Agreement shall have received notice from
such Lender prior to the proposed Effective Date, as notified by the Company to
the Lenders, specifying its objection thereto. The Agent shall promptly notify
the Lenders of the occurrence of the Effective Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES
     SECTION 4.01. Representations and Warranties of the Loan Parties. Each of
the Company and the Guarantor (each, a “Loan Party”) represents and warrants as
follows:
          (a) The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and the Guarantor is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware.
          (b) The execution, delivery and performance by each Loan Party of this
Agreement and the consummation of the transactions contemplated hereby are
within such Loan Party’s powers, have been duly authorized by all necessary
corporate or other action on its part, and do not contravene (i) its charter,
by-laws or other organizational documents or (ii) any law or contractual
restriction binding on or materially affecting such Loan Party.
          (c) No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by either Loan
Party of this Agreement.
          (d) This Agreement has been duly executed and delivered by each Loan
Party. This Agreement is the legal, valid and binding obligation of each Loan
Party enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and equitable principles of general applicability.
          (e) The Consolidated balance sheet of the Company and its Subsidiaries
as at December 31, 2005, and the related Consolidated statements of operations
and cash flows of the Company and its Subsidiaries for the fiscal year then
ended, accompanied by an opinion of Deloitte & Touche, independent public
accountants, fairly present the Consolidated financial condition of the Company
and its Subsidiaries as at such date and the Consolidated results of the
operations of the Company and its Subsidiaries for the period ended on such
date, all in accordance with generally accepted accounting principles
consistently applied. Since December 31, 2005, there has been no Material
Adverse Change that has not been publicly disclosed.
          (f) There is no action, suit, investigation, litigation or proceeding
pending against or, to the knowledge of either Loan Party, threatened against or
affecting such Loan Party before
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-42-

any court, governmental agency or arbitrator that (i) except as disclosed in
Schedule 4.01 is reasonably likely to have a Material Adverse Effect or
(ii) would reasonably be likely to affect the legality, validity or
enforceability of this Agreement or any promissory note issued under this
Agreement, if any, or the consummation of the transactions contemplated hereby.
          (g) It is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock and no proceeds of any Advance,
and no Letter of Credit, will be used for the purpose (whether immediate,
incidental or ultimate) of buying or carrying any Margin Stock or to extend
credit to others for the purpose (whether immediate, individual or ultimate) of
buying or carrying any Margin Stock, in either case in a manner that would cause
the Advances or the L/C Payments or any Lender to be in violation of
Regulation U.
          (h) Following application of the proceeds of each Advance and the
making of each L/C Payment, not more than 25 percent of the value of the assets
(either of any Borrower only or of the Company and its Subsidiaries or the
Guarantor and its Subsidiaries, in each case on a Consolidated basis) subject to
the provisions of Section 5.02(a) or (b)(ii) or subject to any restriction
contained in any agreement or instrument between it and any Lender or any
Affiliate of any Lender relating to Debt and within the scope of Section 6.01(d)
will be Margin Stock.
          (i) Neither Loan Party is an “investment company”, a company
“controlled by”, or “promoter” or “principal underwriter” for, an “investment
company”, as such terms are defined in the Investment Company Act of 1940, as
amended. Neither the making of any Advances nor the making of any L/C Payment
nor the application of the proceeds or repayment thereof by any Borrower will
violate any provision of such Act or any rule, regulation or order of the
Securities and Exchange Commission thereunder.
ARTICLE V
COVENANTS
     SECTION 5.01. Affirmative Covenants. So long as any Advance or L/C
Reimbursement Obligation shall remain unpaid, any Letter of Credit shall be
outstanding or any Lender shall have any Commitment hereunder, each Loan Party
will:
          (a) Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws, except where failure to so comply
would not, and would not be reasonably likely to, have a Material Adverse
Effect.
          (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither Loan Party nor
any of its Subsidiaries shall be required to pay or discharge any such tax,
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-43-

assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained,
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors and such Lien would be
reasonably likely to have a Material Adverse Effect.
          (c) Preservation of Corporate Existence, Etc. Preserve and maintain,
and cause each of its Material Subsidiaries to preserve and maintain, its
corporate existence, rights (charter and statutory) and franchises; provided,
however, that each Loan Party and its Material Subsidiaries may consummate any
merger or consolidation permitted under Section 5.02(b) and provided, further,
that neither Loan Party nor any of its Material Subsidiaries shall be required
to preserve any right or franchise if the preservation thereof is no longer
desirable in the conduct of the business of such Loan Party or such Subsidiary,
as the case may be, and the loss thereof is not disadvantageous in any material
respect to such Loan Party, such Subsidiary or the Lenders.
          (d) Reporting Requirements. Furnish to the Lenders:
     (i) as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Company, the
Consolidated balance sheet of the Company and its Subsidiaries as of the end of
such quarter and Consolidated statements of operations and cash flows of the
Company and its Subsidiaries for the period commencing at the end of the
previous Fiscal Year and ending with the end of such Fiscal Quarter, duly
certified (subject to year-end audit adjustments) by the chief financial officer
of the Company as having been prepared in accordance with GAAP, it being agreed
that delivery of the Company’s Quarterly Report on Form 10-Q will satisfy this
requirement;
     (ii) as soon as available and in any event within 90 days after the end of
each Fiscal Year of the Company, a copy of the annual audit report for such year
for the Company and its Subsidiaries, containing the Consolidated balance sheet
of the Company and its Subsidiaries as of the end of such Fiscal Year and
Consolidated statements of operations and cash flows of the Company and its
Subsidiaries for such Fiscal Year, in each case accompanied by an opinion by
Deloitte & Touche or other independent public accountants of nationally
recognized standing, it being agreed that delivery of the Company’s Annual
Report on Form 10-K will satisfy this requirement;
     (iii) as soon as possible and in any event within five days after obtaining
knowledge of each Default continuing on the date of such statement, a statement
of the chief financial officer of the Company setting forth details of such
Default and the action that the Company has taken and proposes to take with
respect thereto; and
     (iv) promptly after the sending or filing thereof, copies of all annual
reports and proxy solicitations that the Company sends to any of its
securityholders, and copies of all reports on Form 8-K that the Company or any
Subsidiary files with the Securities and Exchange Commission.
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-44-

     SECTION 5.02. Negative Covenants. So long as any Advance, L/C Reimbursement
Obligation shall remain unpaid, any Letter of Credit shall be outstanding or any
Lender shall have any Commitment hereunder, neither Loan Party will:
          (a) Secured Debt. Create or suffer to exist, or permit any of its
Restricted Subsidiaries or the Guarantor to create or suffer to exist, any Debt
secured by a Lien on any Principal Property or on any shares of stock of or Debt
of any Restricted Subsidiary or the Guarantor unless such Loan Party or such
Restricted Subsidiary secures or causes such Restricted Subsidiary or the
Guarantor to secure the Advances and all other amounts payable under this
Agreement equally and ratably with such secured Debt, so long as such secured
Debt shall be so secured, unless after giving effect thereto the aggregate
amount of all such Debt so secured does not exceed 15% of Consolidated Net
Tangible Assets; provided that the foregoing restriction does not apply to Debt
secured by:
     (i) Liens existing prior to the date hereof;
     (ii) Liens on property of, or on shares of stock of or Debt of, any
corporation existing at the time such corporation becomes a Restricted
Subsidiary and not created with a view to circumventing the restrictions of this
Section 5.02(a);
     (iii) Liens in favor of a Loan Party or any Restricted Subsidiary;
     (iv) Liens in favor of any governmental bodies to secure progress or
advance payments;
     (v) Liens on property, shares of stock or Debt existing at the time of
acquisition thereof (including acquisition through merger or consolidation) or
liens securing Debt incurred to finance all or any part of the purchase price or
cost of construction of property (or additions, substantial repairs, alterations
or substantial improvements thereto), provided that such Lien and the Debt
secured thereby are incurred within 365 days of the later of acquisition or
completion of construction (or addition, repair, alteration or improvement) and
full operation thereof; and
     (vi) any extension, renewal or refunding of Debt referred to in the
foregoing clauses (i) to (v), inclusive.
          (b) Mergers, Etc. (i) Merge or consolidate with or into any
corporation or (ii) sell, lease, transfer or otherwise dispose of all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole, unless the Company or the Guarantor would be the acquiring or surviving
party in such transaction and no Event of Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.
          (c) Subsidiary Debt. Permit any Restricted Subsidiary to create,
incur, assume or permit to exist any Debt, except:
(i) Debt of the Borrowing Subsidiaries, if any, created hereunder;
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-45-

     (ii) Debt existing on the Effective Date;
     (iii) Debt of any Subsidiary to any Loan Party or any other Subsidiary;
     (iv) Debt of any Person that becomes a Subsidiary after the date hereof;
provided that such Debt exists at the time such Person becomes a Subsidiary and
is not created in contemplation of or in connection with such Person becoming a
Subsidiary;
     (v) any refinancing, refunding or replacement of any Debt permitted under
clause (ii) through (iv) above; and
     (vi) other Debt in an aggregate principal amount not exceeding 15% of
Consolidated Net Tangible Assets, computed as of the last day of the then most
recently concluded Fiscal Quarter, at any time outstanding.
          (d) Restrictive Agreements. Enter into, incur or permit to exist any
agreement or other arrangement that prohibits or restricts the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to, or otherwise
transfer assets to the Company; provided that the foregoing shall not apply to
(i) restrictions and conditions imposed by law or by this Agreement,
(ii) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) restrictions or conditions imposed by any agreement
relating to secured Debt permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Debt,
(iv) customary provisions in leases and other contracts restricting the
assignment thereof, (v) any agreement in effect on the Effective Date, as any
such agreement is in effect on such date, (vi) any agreement binding upon such
Subsidiary prior to the date on which such Subsidiary was acquired by the
Company and outstanding on such date, (vii) customary net worth and other
financial maintenance covenants in an agreement relating to Debt or other
obligations incurred in compliance with this Agreement, and (viii) any agreement
refinancing, renewing or replacing any agreement or Debt referred to in
(i) through (vii) above, provided that the relevant provisions are no more
restrictive than those in the agreement or Debt being refinanced, renewed or
replaced.
          (e) Ownership. In the case of the Company, cease to own, legally and
beneficially, 75% or more of the membership interests in the Guarantor.
     SECTION 5.03. Financial Covenants. So long as any Advance, L/C
Reimbursement Obligation shall remain unpaid, any Letter of Credit shall be
outstanding or any Lender shall have any Commitment hereunder, the Company will
not:
          (a) Debt to Capitalization Ratio. Permit the Debt to Capitalization
Ratio as at the last day of any Fiscal Quarter that is not an Alternate Covenant
Date to exceed 0.75 to 1.0.
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-46-

          (b) Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as at the last day of any Fiscal Quarter that is an Alternate Covenant
Date to exceed 5.0 to 1.0.
ARTICLE VI
EVENTS OF DEFAULT
     SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
          (a) Any Borrower shall fail to pay any principal of any Advance or to
reimburse in full any L/C Payment in each case within five days after the same
becomes due and payable; or any Borrower shall fail to pay any interest, fees or
any other amount under this Agreement within five Business Days after the same
becomes due and payable; or
          (b) Any representation or warranty made by any Loan Party herein or by
any Borrower (or any of its officers) in connection with this Agreement
(including without limitation by any Borrowing Subsidiary pursuant to any
Designation Letter) shall prove to have been incorrect in any material respect
when made; or
          (c) (i) Any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d)(iii), 5.02 or 5.03, or
(ii) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to either Loan Party by the Agent or any Lender; or
          (d) Any Loan Party or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $75,000,000 in the aggregate (but
excluding Debt outstanding hereunder) of such Loan Party or such Subsidiary (as
the case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Debt or permit (with or without
the giving of notice, the lapse of time or both) the holder or holders of such
Debt or any trustee or agent on its or their behalf to cause any such Debt to
become due prior to its scheduled maturity; or any such Debt shall be declared
to be due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Debt shall be required
to be made, in each case prior to the stated maturity thereof; or
          (e) Any Loan Party or any of its Material Subsidiaries shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally,
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-47-

or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against such Loan Party or any of its
Material Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), such proceeding shall remain undismissed or unstayed for a
period of 30 days, or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against, or the appointment
of a receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or such Loan Party of any of its
Material Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or
          (f) Any judgment or order for the payment of money in excess of
$75,000,000 shall be rendered against any Loan Party or any of its Material
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 6.01(f) if and for so long as (i) the amount of such judgment or
order is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (ii) such insurer, which
shall be rated at least “A” by A.M. Best Company, has been notified of, and has
not disputed the claim made for payment of, the amount of such judgment or
order; or
          (g) Any event, action or condition with respect to an employee benefit
plan of the Company subject to Title IV of ERISA results in any penalty or
action pursuant to ERISA that has a material adverse effect on the business or
financial condition of either Loan Party and its Subsidiaries, taken as a whole;
or
          (h) The Master Bottling Agreement ceases to be valid and binding and
in full force and effect; or Pepsi denies that it has any liability or
obligation under the Master Bottling Agreement and Pepsi ceases performance
thereunder; or
     (i) A Change of Control shall occur;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company, declare the
obligation of each Lender to make Advances and of the Issuing Lenders to issue
Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Company, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Company and (iii) demand cash cover for the full amount of the
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-48-

Aggregate L/C Exposure; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to any Loan Party or any
Borrowing Subsidiary under the Federal Bankruptcy Code, (A) the obligation of
each Lender to make Advances and of each Issuing Lender to issue Letters of
Credit shall automatically be terminated and (B) the Advances, all such interest
and all such amounts shall automatically become and be due and payable, and the
Company shall automatically become obligated to provide such cash cover, all
without presentment, protest or any notice of any kind, all of which are hereby
expressly waived by each Loan Party.
ARTICLE VII
THE AGENT
     SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as Agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers as are reasonably incidental thereto. As to
any matters not expressly provided for by this Agreement (including, without
limitation, enforcement or collection of the promissory notes), the Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lenders and all holders of
promissory notes; provided, however, that the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or applicable law. The Agent agrees to give to each
Lender prompt notice of each notice given to it by any Borrower pursuant to the
terms of this Agreement.

     SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable to the Lenders for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the Agent:
(i) may treat the payee of any promissory note as the holder thereof until the
Agent receives and accepts an Assignment and Acceptance entered into by the
Lender which is the payee of such promissory note, as assignor, and an Eligible
Assignee, as assignee, as provided in Section 8.07; (ii) may consult with legal
counsel (including counsel for a Borrower), independent public accountants and
other experts selected by it and shall not be liable to the Lenders for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iv) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of any Borrower; or to inspect the
property (including the books and records) of any Borrower; (v) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (vi) shall incur no
liability to the Lenders under or in respect of this Agreement by acting upon
any notice,
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-49-

consent, certificate or other instrument or writing (which may be by telecopier,
telegram, cable, telex or email) believed by it to be genuine and signed or sent
by the proper party or parties.
     SECTION 7.03. Citibank and Affiliates. With respect to its Commitment, the
Advances made by it, and any Letters of Credit issued by it as Issuing Lender
and the promissory notes issued to it, Citibank shall have the same rights and
powers under this Agreement as any other Lender and/or Issuing Lender and may
exercise the same as though it were not the Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Citibank in its
individual capacity. Citibank and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with any Borrower and any Person who may do business with or own
securities of any Borrower, all as if Citibank were not the Agent and without
any duty to account therefor to the Lenders or Issuing Lenders.
     SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each Issuing Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.
     SECTION 7.05. Indemnification. The Lenders agree to indemnify the Agent (to
the extent not reimbursed by the Company) and all Related Parties ratably
according to their respective Applicable Percentages from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against the Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Agent under this Agreement, provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Agent’s
gross negligence or willful misconduct. Without limiting the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Company.

     SECTION 7.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Company and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent
that, unless an Event of Default shall have occurred and then be continuing, is
reasonably acceptable to the Company. If no successor Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Agent, then the retiring Agent may, on
behalf of the
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-50-

Lenders, appoint a successor Agent, which shall, unless an Event of Default
shall have occurred and then be continuing, be reasonably acceptable to the
Company, and shall be a commercial bank organized under the laws of the United
States of America or of any State thereof and having total assets of at least
$1,000,000,000. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Agent’s resignation or removal hereunder as
Agent, the provisions of this Article VII shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.
     SECTION 7.07. Arrangers, Etc. None of the Persons identified on the cover
page hereof as Joint Lead Arrangers and Book Managers or Syndication Agents
shall, in their roles as such, have any responsibilities or liabilities under
this Agreement.
ARTICLE VIII
MISCELLANEOUS
     SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of
this Agreement, nor consent to any departure by any Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall (a) unless in writing and
signed by each Lender affected thereby, do any of the following: (i) except
pursuant to Section 2.07(b), 2.07(c), 2.17 or 2.19, increase the Commitments of
the Lenders or subject the Lenders to any additional obligations, (ii) reduce
the principal of, or interest on, the Revolving Credit Advances or any fees or
other amounts payable hereunder, (iii) postpone any date fixed for any payment
of principal of, or interest on, the Revolving Credit Advances or any fees or
other amounts payable hereunder, and (b) unless in writing and signed by all of
the Lenders, do any of the following: (i) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Revolving Credit
Advances, or the number of Lenders, that shall be required for the Lenders or
any of them to take any action hereunder, (ii) release the guarantee as set
forth in Section 9.01 or 10.01, or (iii) amend this Section 8.01; and provided
further that no amendment, waiver or consent shall, unless in writing and signed
by the Agent in addition to the Lenders required above to take such action,
affect the rights or duties of the Agent under this Agreement, and no amendment,
waiver or consent shall modify the rights or obligations of any Issuing Lender
without the written consent of such Issuing Lender.
     SECTION 8.02. Notices, Etc. (a) Subject to clauses (b) through (e) below,
all notices and other communications provided for hereunder shall be in writing
(including telecopier) and mailed, telecopied, emailed or delivered by hand:
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-51-

     (i) if to the Company, any Borrower or the Guarantor, to the Company at its
address at:
The Pepsi Bottling Group, Inc.
One Pepsi Way
Somers, New York 10589
Attention: General Counsel
Telecopier No. (914) 767-1161
with a copy to Secretary
Telecopier No. (914) 767-1161
          (ii) if to the Agent:
Citibank, N.A.
2 Penns Way, Suite 200
New Castle, Delaware 19720
Attention: Carin Seals
Telephone No.: 302-894-6076
Telecopier No.: 212-994-1410
          (iii) if to any Lender, at the office of such Lender specified on the
signature page hereto of such Lender under the heading “Address for Notices” or
in the Assignment and Acceptance pursuant to which such Lender became a party
hereto;
or, as to the Company or the Agent, at such other address as shall be designated
by such party in a written notice to the other parties and, as to each other
party, at such other address as shall be designated by such party in a written
notice to the Company and the Agent. All such notices and communications shall
be deemed to have been duly given or made (i) in the case of hand deliveries,
when delivered by hand, (ii) in the case of mailed notices, three Business Days
after being deposited in the mail, postage prepaid, and (iii) in the case of
telecopier or email notice, when transmitted and confirmed during normal
business hours (or, if delivered after the close of normal business hours, at
the beginning of business hours on the next Business Day), except that notices
and communications to the Agent pursuant to Article II or VII shall not be
effective until received by the Agent.
          (b) The Company (on behalf of itself and the Borrowing Subsidiaries)
hereby agrees that it will provide to the Agent all information, documents and
other materials that it is obligated to furnish to the Agent pursuant to this
Agreement, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (ii)
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-52-

provides notice of any Default or Event of Default under this Agreement or
(iii) is required to be delivered to satisfy any condition precedent to the
occurrence of the Effective Date and/or any Revolving Credit Borrowing (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Agent to oploanswebadmin@citigroup.com. In
addition, the Company agrees to continue to provide the Communications to the
Agent in the manner specified in this Agreement but only to the extent requested
by the Agent.
          (c) The Company further agrees that the Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE AGENT OR ANY OF ITS RELATED PARTIES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE
ANY LIABILITY TO ANY BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF SUCH BORROWER’S OR THE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
          (d) The Agent agrees that the receipt of the Communications by the
Agent at its e-mail address set forth above shall constitute effective delivery
of the Communications to the Agent for purposes of this Agreement. Each Lender
and Issuing Lender agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of this Agreement. Each Lender and Issuing Lender agrees (i) to provide to the
Agent in writing (including by electronic communication), promptly after the
date of this Agreement, an e-mail address to which the foregoing notice may be
sent by electronic transmission and (ii) that the foregoing notice may be sent
to such e-mail address.
          (e) Nothing herein shall prejudice the right of the Agent or any
Lender to give any notice or other communication pursuant to this Agreement in
any other manner specified in this Agreement.
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-53-

     SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or
the Agent to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.
     SECTION 8.04. Costs and Expenses.
          (a) The Company agrees to pay on demand all costs and expenses of the
Agent as set forth in the fee letter between the Company and the Agent. The
Company further agrees to pay on demand all reasonable costs and expenses of the
Agent and the Lenders, if any (including, without limitation, reasonable counsel
fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement and the other
documents to be delivered hereunder, including, without limitation, reasonable
fees and expenses of counsel for the Agent and each Lender in connection with
the enforcement of rights under this Section 8.04(a).
          (b) The Company agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of, or in connection with the
preparation for a defense of, any investigation, litigation or proceeding
arising out of, related to or in connection with this Agreement, any promissory
note issued hereunder, any of the transactions contemplated herein or the actual
or proposed use of the proceeds of the Advances, whether or not such
investigation, litigation or proceeding is brought by any Borrower, the
Guarantor, their directors, shareholders or creditors or an Indemnified Party or
any other Person or any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated, except to
the extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. In no
event shall any party hereto be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings).
          (c) To the extent that the Company fails to pay any amount required to
be paid by it to the Agent under paragraph (a) or (b) of this Section 8.04, each
Lender severally agrees to pay to the Agent such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent in its capacity as such.
          (d) If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance or LIBO Rate Advance is made by any Borrower to or for the account
of a Lender other than on the last day of the Interest Period for such Advance,
as a result of a payment or Conversion
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-54-

pursuant to Section 2.10(d) or (e), 2.12 or 2.14, acceleration of the maturity
of the Advances pursuant to Section 6.01 or for any other reason, the Company
shall, upon demand by such Lender (with a copy of such demand to the Agent), pay
to the Agent for the account of such Lender any amounts required to compensate
such Lender for any additional losses, costs or expenses that it may reasonably
incur as a result of such payment or Conversion, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Lender to fund or maintain such
Advance.
          (e) Without prejudice to the survival of any other agreement of any
Borrower hereunder, the agreements and obligations of the Company contained in
Sections 2.13, 2.16 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder.
     SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Loan Party or any Borrower
against any and all of the obligations of such Loan Party or such Borrower now
or hereafter existing under this Agreement, whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. Each Lender agrees promptly to notify the Company after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
and its Affiliates under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that such
Lender and its Affiliates may have.
     SECTION 8.06. Binding Effect. This Agreement shall become effective (other
than Sections 2.01, 2.03 and 2.04, which shall only become effective upon
satisfaction of the conditions precedent set forth in Section 3.01) when it
shall have been executed by the Loan Parties and the Agent and when the Agent
shall have been notified by each Initial Lender that such Initial Lender has
executed it and thereafter shall be binding upon and inure to the benefit of the
Loan Parties, each Subsidiary Borrower (if any), the Agent and each Lender and
their respective successors and assigns, except that no Borrower shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders.
     SECTION 8.07. Assignments and Participations.
          (a) Each Lender may, upon ten days’ notice to the Agent and with the
consent of the Company (which shall not be unreasonably withheld) and, if
demanded by the Company (following a demand by such Lender pursuant to
Section 2.13 or Section 2.16 or a suspension of such Lender’s obligation to make
or continue Advances as, or convert Advances into, Eurodollar
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-55-

Rate Advances pursuant to Section 2.14) upon at least ten days’ notice to such
Lender and the Agent, will assign to one or more Persons all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment and the Revolving Credit Advances owing to it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all rights and obligations under this Agreement (other
than any right to make Competitive Bid Advances or Competitive Bid Advances
owing to it), (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender or an assignment of all of a
Lender’s rights and obligations under this Agreement, the amount of the
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than the lesser of (x)
$25,000,000 (and, if greater, shall be in an integral multiple of $1,000,000 in
excess thereof) and (y) the smallest initial Commitment of any Initial Lender,
(iii) each such assignment shall be to an Eligible Assignee, (iv) each such
assignment made as a result of a demand by the Company pursuant to this
Section 8.07(a) shall be arranged by the Company after consultation with the
Agent and shall be either an assignment of all of the rights and obligations of
the assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (v) no Lender shall be obligated to make
any such assignment as a result of a demand by the Company pursuant to this
Section 8.07(a) unless and until such Lender shall have received one or more
payments from either the Company or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Revolving Credit Advances owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts (other than Competitive Bid Advances) payable to such Lender under this
Agreement and (vi) the parties to each such assignment (other than any Borrower)
shall execute and deliver to the Agent, for its acceptance and recording in the
Register (as defined in clause (d) below), an Assignment and Acceptance,
together with a processing and recordation fee of $3,500. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Acceptance, (x) the assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and (y) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).
          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-56-

respect to the financial condition of any Borrower or the performance or
observance by any Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and (vii)
such assignee agrees that it will perform in accordance with their terms all of
the obligations that by the terms of this Agreement are required to be performed
by it as a Lender.
          (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
the Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit B hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Company.
          (d) The Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and, with respect to Lenders, the Commitment of, and principal amount of
the Advances owing to, each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and each Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Loan Parties or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
          (e) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (a
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Agent and the Company, the option to provide to the Company all or any
part of any Advance that such Granting Lender would otherwise be obligated to
make to the Company pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to make any Advance, (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof. The making of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Advance were made by such Granting Lender. Each party hereto agrees that no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-57-

payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 8.07(e), any SPC may (i) with notice to, but without the prior
written consent of, the Company and the Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Advances to the
Granting Lender or to any financial institutions (consented to by the Company
and the Agent) providing liquidity and/or credit support to or for the account
of any SPC to support the funding or maintenance of Advances and (ii) disclose
on a confidential basis any non-public information relating to its Advances to
any rating agency, commercial paper dealer or provider of any surety, guarantee
or credit or liquidity enhancement to such SPC.
          (f) Each Lender may, upon notice to the Agent and the Company, sell
participations to one or more banks or other entities in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment and the Advances owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment hereunder) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any promissory note issued or assigned to it hereunder, (iv) the
Borrowers, the Guarantor, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of this Agreement, or any consent to any departure by any Borrower
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on, the Advances or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation.
          (g) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 8.07, disclose
to the assignee or participant or proposed assignee or participant any
information relating to any Loan Party or any Borrower furnished to such Lender
by or on behalf of any Loan Party or any Borrower; provided that, prior to any
such disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Confidential Information
relating to the Loan Parties or the Borrowers received by it from such Lender.
          (h) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement or any promissory note issued to such Lender
hereunder (including, without limitation, the Advances owing to it) in favor of
any Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System.
     SECTION 8.08. Confidentiality. Neither the Agent nor any Lender shall
disclose any Confidential Information to any Person without the consent of the
Company, other than (a)
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-58-

to the Agent’s or such Lender’s Affiliates and their officers, directors,
employees, agents and advisors and to actual or prospective assignees and
participants, and then only on a confidential basis, (b) as required by any law,
rule or regulation or judicial process, (c) to any rating agency when required
by it and (d) as requested or required by any state, federal or foreign
authority or examiner regulating banks or banking.
     SECTION 8.09. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.
     SECTION 8.10. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement.
SECTION 8.11. Jurisdiction, Etc.
          (a) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement in the courts of any jurisdiction.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
federal court sitting in New York City. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
     SECTION 8.12. WAIVER OF JURY TRIAL. EACH BORROWER, THE AGENT, EACH ISSUING
LENDER AND EACH OF THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-59-

DOCUMENTS, THE ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF THE AGENT, ANY
ISSUING LENDER OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.
     SECTION 8.13. USA PATRIOT Act. Each Lender hereby notifies each Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Borrowers in accordance with the
Act.
ARTICLE IX
COMPANY GUARANTEE
     SECTION 9.01. Company Guarantee. Subject to the provisions of this
Article IX, the Company unconditionally and irrevocably guarantees to each
Lender and the Agent and their respective successors and assigns, that: (i) the
principal of, premium, if any, and interest on the Advances to and all L/C
Reimbursement Obligations of each Borrowing Subsidiary and, following the
Substitution Date, the Guarantor (each a “Guaranteed Party”) and any promissory
notes issued by any Guaranteed Party hereunder will be duly and punctually paid
in full when due, whether at maturity, by acceleration, by redemption or
otherwise, and interest on overdue principal, and premium, if any, and (to the
extent permitted by law) interest on any interest, if any, on the Advances and
all L/C Reimbursement Obligations and all other obligations of the Guaranteed
Parties to the Lenders or the Agent hereunder (including fees and expenses) will
be promptly paid in full, all in accordance with the terms hereof; and (ii) in
case of any extension of time of payment or renewal of any of the Advances to
any Guaranteed Party or any of such other obligations, the same will be promptly
paid in full when due or performed in accordance with the terms of the extension
or renewal, whether at stated maturity, by acceleration or otherwise. Failing
payment when due of any amount so guaranteed, or failing performance of any
other obligation of the Guaranteed Parties to the Lenders or the Agent, for
whatever reason, the Company will be obligated to pay, or to perform or to cause
the performance of, the same immediately. An Event of Default under this
Agreement shall constitute an event of default under this Guarantee, and shall
entitle the Lenders to accelerate the obligations of the Company under this
Guarantee in the same manner and to the same extent as the obligations of the
Guaranteed Parties.
          The Company hereby agrees that its obligations under this Guarantee
shall be unconditional, irrespective of the validity, regularity or
enforceability of this Agreement, any Designation Letter or the Substitution
Letter, the absence of any action to enforce the same, any waiver or consent by
any Lender or the Agent of this Agreement any Designation Letter or the
Substitution Letter, with respect to any thereof, the entry of any judgment
against any Guaranteed Party, any action to enforce the same or any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of the Company. The Company hereby waives and relinquishes: (a) any
right to require the Agent, the Lenders or any
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-60-

Guaranteed Party (each, a “Benefitted Party”) to proceed against any Guaranteed
Party or any other Person or to proceed against or exhaust any security held by
a Benefitted Party at any time or to pursue any other remedy in any secured
party’s power before proceeding against the Company; (b) any defense that may
arise by reason of the incapacity, lack of authority, death or disability of any
other Person or Persons or the failure of a Benefitted Party to file or enforce
a claim against the estate (in administration, bankruptcy or any other
proceeding) of any other Person or Persons; (c) demand, protest and notice of
any kind (except as expressly required by this Agreement), including but not
limited to notice of the existence, creation or incurring of any new or
additional Debt or obligation or of any action or non-action on the part of the
Company, any Benefitted Party, any creditor of the Company or any Guaranteed
Party or on the part of any other Person whomsoever in connection with any
obligations the performance of which are guaranteed under this Guarantee;
(d) any defense based upon an election of remedies by a Benefitted Party,
including but not limited to an election to proceed against the Company or any
other Guaranteed Party for reimbursement; (e) any defense based upon any statute
or rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal; (f) any defense arising because of a Benefitted Party’s election, in
any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code; and (g) any defense based on any
borrowing or grant of a security interest under Section 364 of the Bankruptcy
Code. The Company hereby covenants that this Guarantee will not be discharged
except by payment in full of all principal, premium, if any, and interest on the
Advances made to each Guaranteed Party and all other costs provided for under
this Agreement in respect thereof. This is a Guarantee of payment and not of
collectibility.
          If any Lender or the Agent is required by any court or otherwise to
return to either the Company or any Guaranteed Party, or any trustee or similar
official acting in relation to either the Company or any Guaranteed Party, any
amount paid by the Company or any Guaranteed Party to the Agent or such Lender,
this Guarantee, to the extent theretofore discharged, shall be reinstated in
full force and effect. The Company agrees that it will not be entitled to any
right of subrogation in relation to the Lenders or the Agent in respect of any
obligations guaranteed under this Guarantee until payment in full of all
obligations guaranteed hereby. The Company agrees that, as between it, on the
one hand, and the Lenders and the Agent, on the other hand, (x) the maturity of
the obligations guaranteed under this Guarantee may be accelerated as provided
in Article VI hereof for the purposes hereof, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
obligations guaranteed hereby, and (y) in the event of any acceleration of such
obligations as provided in Article VI hereof, such obligations (whether or not
due and payable) shall forthwith become due and payable by such Company for the
purpose of this Guarantee.
ARTICLE X
SUBSIDIARY GUARANTEE
     SECTION 10.01. Subsidiary Guarantee. Subject to the provisions of this
Article X, the Guarantor unconditionally and irrevocably guarantees to each
Lender and the Agent and
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-61-

their respective successors and assigns, that: (i) the principal of, premium, if
any, and interest on the Advances and all L/C Reimbursement Obligations and any
promissory note issued hereunder will be duly and punctually paid in full when
due, whether at maturity, by acceleration, by redemption or otherwise, and
interest on overdue principal, and premium, if any, and (to the extent permitted
by law) interest on any interest, if any, on the Advances, and all L/C
Reimbursement Obligations and any promissory note issued hereunder and all other
obligations of the Company to the Lenders or the Agent hereunder (including fees
and expenses) will be promptly paid in full, all in accordance with the terms
hereof; and (ii) in case of any extension of time of payment or renewal of any
of the Advances or any of such other obligations, the same will be promptly paid
in full when due or performed in accordance with the terms of the extension or
renewal, whether at stated maturity, by acceleration or otherwise. Failing
payment when due of any amount so guaranteed, or failing performance of any
other obligation of the Company to the Lenders or the Agent, for whatever
reason, the Guarantor will be obligated to pay, or to perform or to cause the
performance of, the same immediately. An Event of Default under this Agreement
shall constitute an event of default under this Guarantee, and shall entitle the
Lenders to accelerate the obligations of the Guarantor under this Guarantee in
the same manner and to the same extent as the obligations of the Company.
          The Guarantor hereby agrees that its obligations under this Guarantee
shall be unconditional, irrespective of the validity, regularity or
enforceability of this Agreement, the absence of any action to enforce the same,
any waiver or consent by any Lender or the Agent of this Agreement with respect
to any thereof, the entry of any judgment against the Company, any action to
enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of the Guarantor. The Guarantor hereby
waives and relinquishes: (a) any right to require the Agent, the Lenders or the
Company (each, a “Benefitted Person”) to proceed against the Company or any
other Person or to proceed against or exhaust any security held by a Benefitted
Person at any time or to pursue any other remedy in any secured party’s power
before proceeding against the Guarantor; (b) any defense that may arise by
reason of the incapacity, lack of authority, death or disability of any other
Person or Persons or the failure of a Benefitted Person to file or enforce a
claim against the estate (in administration, bankruptcy or any other proceeding)
of any other Person or Persons; (c) demand, protest and notice of any kind
(except as expressly required by this Agreement), including but not limited to
notice of the existence, creation or incurring of any new or additional Debt or
obligation or of any action or non-action on the part of the Guarantor, the
Company, any Benefitted Person, any creditor of the Guarantor, the Company or on
the part of any other Person whomsoever in connection with any obligations the
performance of which are guaranteed under this Guarantee; (d) any defense based
upon an election of remedies by a Benefitted Person, including but not limited
to an election to proceed against the Guarantor for reimbursement; (e) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (f) any defense arising because of a
Benefitted Person’s election, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b)(2) of the Bankruptcy Code; and
(g) any defense based on any borrowing or grant of a security interest under
Section 364 of the Bankruptcy Code. The Guarantor hereby covenants that this
Guarantee will not be discharged except by payment in full of all principal,
premium, if any, and interest on the Advances and all other costs provided for
under this Agreement. This is a Guarantee of payment and not of collectibility.
5-Year Credit Agreement



--------------------------------------------------------------------------------



 



-62-

     If any Lender or the Agent is required by any court or otherwise to return
to either the Company or the Guarantor, or any trustee or similar official
acting in relation to either the Company or the Guarantor, any amount paid by
the Company or the Guarantor to the Agent or such Lender, this Guarantee, to the
extent theretofore discharged, shall be reinstated in full force and effect. The
Guarantor agrees that it will not be entitled to any right of subrogation in
relation to the Lenders or the Agent in respect of any obligations guaranteed
under this Guarantee until payment in full of all obligations guaranteed hereby.
The Guarantor agrees that, as between it, on the one hand, and the Lenders and
the Agent, on the other hand, (x) the maturity of the obligations guaranteed
under this Guarantee may be accelerated as provided in Article VI hereof for the
purposes hereof, notwithstanding any stay, injunction or other prohibition
preventing such acceleration in respect of the obligations guaranteed hereby,
and (y) in the event of any acceleration of such obligations as provided in
Article VI hereof, such obligations (whether or not due and payable) shall
forthwith become due and payable by such Guarantor for the purpose of this
Guarantee.
     SECTION 10.02. Limitation of Guarantor’s Liability. The Guarantor, and by
its acceptance hereof, each Lender, hereby confirms that it is the intention of
the parties hereto that this Guarantee not constitute a fraudulent transfer or
conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar Federal or
State law. To effectuate the foregoing intention, the Lenders and the Guarantor
hereby irrevocably agree that the obligations of the Guarantor under this
Article X shall be limited to the maximum amount as will, after giving effect to
all other contingent and fixed liabilities of the Guarantor, result in the
obligations of the Guarantor under the Guarantee not constituting a fraudulent
transfer or conveyance under federal or state law.



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

            THE PEPSI BOTTLING GROUP, INC.,
as Borrower
      By:   /s/ Kenneth Smith         Name:   Kenneth Smith        Title:  
Treasurer        BOTTLING GROUP, LLC,
as Guarantor
      By:   /s/ David Yawman         Name:   David Yawman        Title:  
Managing Director-Delegatee        CITIBANK, N.A.,
as Agent
      By:   /s/ William S. Timmons, III         Name:   William S. Timmons, III 
      Title:   Vice President     

5- Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              COMMITMENT   INITIAL LENDERS     $53,125,000   CITIBANK, N.A.
 
           
 
  By:   /s/ William S. Timmons, III    
 
           
 
      Name: William S. Timmons, III    
 
      Title: Vice President    
 
            $68,125,000   HSBC BANK USA, N.A.
 
           
 
  By:   /s/ Thomas Foley    
 
           
 
      Name: Thomas Foley    
 
      Title: Senior Vice President    
 
            $53,125,000   BANK OF AMERICA, N.A.
 
           
 
  By:   /s/ David Catherall    
 
           
 
      Name: David Catherall    
 
      Title: Vice President    
 
            $53,125,000   CREDIT SUISSE, CAYMAN ISLANDS BRANCH
 
           
 
  By:   /s/ Karl Studer    
 
           
 
      Name: Karl Studer    
 
      Title: Director    
 
           
 
  By:   /s/ Yvonne Guntlin    
 
           
 
      Name: Yvonne Guntlin    
 
      Title: Assistant Vice President    

Initial Lenders

 



--------------------------------------------------------------------------------



 



              COMMITMENT   INITIAL LENDERS     $53,125,000   DEUTSCHE BANK AG
NEW YORK BRANCH
 
           
 
  By:   /s/ Frederick W. Laird    
 
           
 
      Name: Frederick W. Laird    
 
      Title: Managing Director    
 
           
 
  By:   /s/ Ming K. Chu    
 
           

      Name: Ming K. Chu    
 
      Title: Vice President    
 
            $53,125,000   JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION
 
           
 
  By:   /s/ Thomas T. Hou    
 
           
 
      Name: Thomas T. Hou    
 
      Title: Vice President    
 
            $63,125,000   LEHMAN BROTHERS BANK, FSB
 
           
 
  By:   /s/ Janine M. Shugan    
 
           
 
      Name: Janine M. Shugan    
 
      Title: Authorized Signatory    
 
            $53,125,000   MORGAN STANLEY BANK
 
           
 
  By:   /s/ Daniel Twenge    
 
           
 
      Name: Daniel Twenge    
 
      Title: Vice President    
 
            $450,000,000 TOTAL OF THE COMMITMENTS

Initial Lenders

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
LENDING OFFICES

          Lender   Domestic Lending Office   Eurodollar Lending Office
CITIBANK, N.A.
  2 Penns Way
Suite 100
New Castle, DE 19720   2 Penns Way
Suite 100
New Castle, DE 19720
 
       
HSBC BANK USA, N.A.
  452 Fifth Avenue
New York, New York 10018   452 Fifth Avenue
New York, New York 10018
 
       
BANK OF AMERICA, N.A
  901 Main Street, 14th Floor
Dallas, Texas 75202   901 Main Street, 14th Floor
Dallas, Texas 75202
 
       
CREDIT SUISSE, CAYMAN ISLANDS BRANCH
  11 Madison Avenue
New York, New York 10010   11 Madison Avenue
New York, New York 10010
 
       
DEUTSCHE BANK AG NEW YORK BRANCH
  90 Hudson Street
Mailstop JCY05-0511
Jersey City, NJ 07302   90 Hudson Street
Mailstop JCY05-0511
Jersey City, NJ 07302
 
       
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
  270 Park Avenue
New York, New York 10017   270 Park Avenue
New York, New York 10017
 
       
LEHMAN BROTHERS BANK, FSB
  745 7th Avenue, 16th Floor
New York, NY 10019   745 7th Avenue, 16th Floor
New York, NY 10019
 
       
MORGAN STANLEY BANK
  2500 Lake Park Blvd.,
Suite 300C
West Valley City, Utah 84120   2500 Lake Park Blvd.,
Suite 300C
West Valley City, Utah 84120

Schedule 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
PRICING SCHEDULE

                                              Applicable     Applicable Facility
          Utilization Fee Rating Level Period   Fee Rate   Applicable Margin  
Rate1
1
  4.0 bps   16.0 bps   5.0 bps
2
  5.0 bps   20.0 bps   5.0 bps
3
  6.0 bps   24.0 bps   5.0 bps
4
  8.0 bps   27.0 bps   10.0 bps
5
  10.0 bps   40.0 bps   10.0 bps

 

1   Applicable if utilization exceeds 50% of Commitment amount.

Schedule 2

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
[FORM OF NOTICE OF REVOLVING CREDIT BORROWING]
Citibank, N.A., as Agent
     for the Lenders parties to the
     5-Year Credit Agreement
     referred to below
2 Penn’s Way, Suite 200
New Castle, Delaware 19720
[Date]               
Ladies and Gentlemen:
          The undersigned, The Pepsi Bottling Group, Inc. (the “Company”),
refers to the 5-Year Credit Agreement, dated as of March 22, 2006 (as amended or
modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the undersigned, Bottling Group,
LLC (the “Guarantor”), certain Lenders parties thereto and Citibank, N.A., as
administrative agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Revolving Credit Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Revolving Credit
Borrowing (the “Proposed Revolving Credit Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:
(i) The Business Day of the Proposed Revolving Credit Borrowing is
                    ,                     .
(ii) The Type of Advances comprising the Proposed Revolving Credit Borrowing is
[Base Rate Advances] [Eurodollar Rate Advances].
(iii) The aggregate amount of the Proposed Revolving Credit Borrowing is
$                    .
(iv) The identity of the Borrower is                     , a
                     corporation.
[(v)] [The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Revolving Credit Borrowing is ___month[s].]
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Revolving
Credit Borrowing:
     (A) the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof (other than clause
(ii) thereof)) are correct in all material respects, on and as of the date of
the Proposed Revolving Credit Borrowing, before and after giving effect to the
Form of Notice of Revolving Credit Borrowing

 



--------------------------------------------------------------------------------



 



-2-
Proposed Revolving Credit Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and
     (B) no event has occurred and is continuing, or would result from such
Proposed Revolving Credit Borrowing or from the application of the proceeds
therefrom, that constitutes a Default.

                  Very truly yours,    
 
                THE PEPSI BOTTLING GROUP, INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Form of Notice of Revolving Credit Borrowing

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
[FORM OF NOTICE OF COMPETITIVE BID BORROWING]
Citibank, N.A, as Agent
  for the Lenders parties
  to the 5-Year Credit Agreement
  referred to below
2 Penn’s Way, Suite 200
New Castle, Delaware 19720
[Date]                                        
Ladies and Gentlemen:
          The undersigned, The Pepsi Bottling Group, Inc. (the “Company”),
refers to the 5-Year Credit Agreement, dated as of March 22, 2006 (as amended or
modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the undersigned, Bottling Group,
LLC (the “Guarantor”), certain Lenders parties thereto and Citibank, N.A, as
administrative agent for said Lenders, and hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that the undersigned hereby requests a
Competitive Bid Borrowing under the Credit Agreement, and in that connection
sets forth the terms on which such Competitive Bid Borrowing (the “Proposed
Competitive Bid Borrowing”) is requested to be made:

             
 
  (A)   Date of Proposed    
 
      Competitive Bid Borrowing    
 
           
 
  (B)   Aggregate Amount of Proposed    
 
      Competitive Bid Borrowing    
 
           
 
  (C)   Maturity Date    
 
           
 
  (D)   Interest Rate Basis    
 
           
 
  (E)   Interest Payment Date(s)    
 
           
 
  (F)   Identity of Borrower    
 
           

          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed
Competitive Bid Borrowing:
     (a) the representations and warranties contained in Section 4.01 (except
the representations set forth in the last sentence of subsection (e) thereof and
in subsection (f) thereof (other than clause (ii) thereof)) are correct in all
material respects, on and as of the date of the Proposed Competitive Bid
Borrowing, before and after giving effect to the Proposed Competitive Bid
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date; and
Form of Notice of Issuance

 



--------------------------------------------------------------------------------



 



-2-
     (b) no event has occurred and is continuing, or would result from the
Proposed Competitive Bid Borrowing or from the application of the proceeds
therefrom, that constitutes a Default.
          The undersigned hereby confirms that the Proposed Competitive Bid
Borrowing is to be made available to it in accordance with Section 2.03(b) of
the Credit Agreement.

            Very truly yours,


THE PEPSI BOTTLING GROUP, INC.
      By:           Name:           Title:        

Form of Notice of Competitive Bid Borrowing

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
[FORM OF EXTENSION AGREEMENT]
The Pepsi Bottling Group, Inc.
One Pepsi Way
Somers, New York 10589
Attention: Treasurer
Citibank, N.A, as Agent
     under the 5-Year Credit Agreement referred to below
2 Penn’s Way, Suite 200
New Castle, Delaware 19720
                               [DATE]
Ladies and Gentlemen:
          Each undersigned Lender hereby agrees to extend, effective on [insert
effective date, which shall be no more than 29 days prior to the existing
Termination Date] (the “Extension Date”), the Termination Date under the 5-Year
Credit Agreement dated as of March 22, 2006 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among The Pepsi Bottling Group, Inc., Bottling Group, LLC, the Lenders and
agents party thereto and Citibank, N.A, as administrative agent for the Lenders,
to [one year from the effective date of this Extension Agreement]. Terms defined
in the Credit Agreement are used herein as therein defined.
          This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
[Remainder of this page intentionally left blank]
Form of Extension Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF ASSIGNMENT AND ACCEPTANCE
          Reference is made to the 5-Year Credit Agreement dated as of March 22,
2006 (as amended or modified from time to time, the “Credit Agreement”), among
THE PEPSI BOTTLING GROUP, INC., a Delaware corporation (the “Company”), Bottling
Group, LLC (the “Guarantor”), the Lenders (as defined in the Credit Agreement)
and Citibank, N.A, as administrative agent for the Lenders (the “Agent”). Terms
defined in the Credit Agreement are used herein with the same meaning.
          The “Assignor” and the “Assignee” referred to on Schedule 1 hereto
agree as follows:
          (1) The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof (other than in respect of Competitive Bid Advances) equal to the
percentage interest specified on Schedule 1 hereto of all outstanding rights and
obligations under the Credit Agreement (other than in respect of Competitive Bid
Advances). After giving effect to such sale and assignment, the Assignee’s
Commitment and the amount of the Revolving Credit Advances owing to the Assignee
will be as set forth on Schedule 1 hereto.
          (2) The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other instrument or document furnished
pursuant thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Company or the
performance or observance by the Company of any of its obligations or the
obligations of any Borrower under the Credit Agreement or any other instrument
or document furnished pursuant thereto.
          (3) The Assignee (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Section 4.01 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) confirms that it is an Eligible Assignee;
(iv) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement as
are delegated to the Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (v) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender; and (vi)
Form of Assignment and Acceptance

 



--------------------------------------------------------------------------------



 



-2-
attaches any U.S. Internal Revenue Service forms required under Section 2.16 of
the Credit Agreement.
          (4) Following the execution of this Assignment and Acceptance, it will
be delivered to the Agent for acceptance and recording by the Agent. The
effective date for this Assignment and Acceptance (the “Effective Date”) shall
be the date of acceptance hereof by the Agent, unless otherwise specified on
Schedule 1 hereto.
          (5) Upon such acceptance and recording by the Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
          (6) Upon such acceptance and recording by the Agent, from and after
the Effective Date, the Agent shall make all payments under the Credit Agreement
in respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and facility fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement for periods prior to the Effective Date
directly between themselves.
          (7) This Assignment and Acceptance shall be governed by, and construed
in accordance with, the law of the State of New York.
          (8) This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.
          IN WITNESS WHEREOF, the Assignor and the Assignee have caused
Schedule 1 to this Assignment and Acceptance to be executed by their officers
thereunto duly authorized as of the date specified thereon.
Form of Assignment and Acceptance

 



--------------------------------------------------------------------------------



 



Schedule 1
to
Assignment and Acceptance

     
Percentage interest assigned:
  ___%
 
   
Assignee’s Commitment:
  $                    
 
   
Aggregate outstanding principal amount of Revolving Credit Advances assigned:
  $                    
 
   
Effective Date2:
                    , ___

         
 
  [NAME OF ASSIGNOR], as Assignor    
 
       
 
  By    
 
  Title:    
 
       
 
  Dated:                           ,    
 
       
 
  [NAME OF ASSIGNEE], as Assignee    
 
       
 
  By    
 
  Title:    
 
       
 
  Dated:                           ,    
 
       
 
  Domestic Lending Office:    
 
                    [Address]    
 
       
 
  Eurodollar Lending Office:    
 
                    [Address]    

 

2   This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

Schedule 1 to Assignment and Acceptance

 



--------------------------------------------------------------------------------



 



-2-
Accepted and Approved this
____ day of ________, ____
CITIBANK, N.A, as Agent

         
By:
       
 
 
 
Name:    
 
  Title:    

Approved this ____ day
of ________, ____
THE PEPSI BOTTLING GROUP, INC.

         
By:
       
 
 
 
Name:    
 
  Title:    

[ISSUING LENDER]

         
By:
       
 
 
 
Name:    
 
  Title:    

Schedule 1 to Assignment and Acceptance

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
[FORM OF OPINION OF SPECIAL NEW YORK COUNSEL OF THE COMPANY AND THE GUARANTOR]
March 17, 2006
The Pepsi Bottling Group, Inc.
Bottling Group, LLC
Credit Agreement dated as of March [•], 2006
(212) 474-1682
Dear Ladies and Gentlemen:
     We have acted as special New York counsel to The Pepsi Bottling Group,
Inc., a Delaware corporation (the “Borrower”), and Bottling Group, LLC, a
Delaware limited liability company (the “Guarantor” and, together with the
Borrower, the “Companies”), in connection with the Credit Agreement dated as of
March [•], 2006 (the “Credit Agreement”), among the Borrower, the Guarantor, the
lending institutions party thereto (the “Lenders”) and Citibank, N.A., as
administrative agent for the Lenders (the “Agent”). This opinion is being
delivered to you pursuant to paragraph (g)(v) of Section 3.01 of the Credit
Agreement. Capitalized terms used but not defined herein have the meanings
assigned to them in the Credit Agreement.
     In that connection, we have examined originals, or copies certified or
otherwise identified to our satisfaction, of such documents, corporate records
and other instruments as we have deemed necessary or appropriate for purposes of
this opinion, including:

  i.   the Credit Agreement,     ii.   the articles of incorporation of the
Borrower, as amended,     iii.   the by-laws of the Borrower, as amended,    
iv.   the limited liability company agreement of the Guarantor, as amended, and
    v.   the certificate of formation of the Guarantor, as amended.

We have also relied, with respect to certain factual matters, on the
representations and warranties of the Companies contained in the Credit
Agreement and have assumed compliance by the Companies with the terms of the
Credit Agreement.
     In rendering our opinion, we have assumed (a) the due authorization,
execution and delivery of the Credit Agreement by all parties thereto (including
the Companies), (b) the genuineness of all signatures, (c) that, except as
addressed in our opinions set forth in paragraphs 1 and 2 below, each of the
Companies has all necessary power, authority and legal right to execute and
deliver the Credit Agreement and to perform its obligations thereunder, (d) the
authenticity of all documents submitted to us as originals, (e) the conformity
to original documents of all documents submitted to us as copies and (f) that
the execution and delivery by each of the
Form of Opinion of Special New York Counsel of the Company and the Guarantor

 



--------------------------------------------------------------------------------



 



-2-
Companies of the Credit Agreement and the performance by each of the Companies
of its obligations thereunder (i) do not violate any law, rule or regulation,
other than those addressed in our opinion set forth in paragraph 3 below,
(ii) do not require any authorization, approval or other action by, or notice to
or filing with, any governmental authority, other than those addressed in our
opinion set forth in paragraph 5 below, and (iii) do not result in a breach of
or constitute a default under any indenture, agreement or other instrument
binding upon either Company or its assets.
     Based on the foregoing, and subject to the qualifications hereinafter set
forth, we are of opinion as follows:
          1. Based solely on a certificate from the Secretary of State of the
State of Delaware, the Borrower is a corporation validly existing and in good
standing under the laws of the State of Delaware. The Borrower has all necessary
corporate power to execute and deliver the Credit Agreement and to perform its
obligations thereunder.
          2. Based solely on a certificate from the Secretary of State of the
State of Delaware, the Guarantor is a limited liability company validly existing
and in good standing under the laws of the State of Delaware. The Guarantor has
all necessary limited liability company power to execute and deliver the Credit
Agreement and to perform its obligations thereunder.
          3. The execution and delivery by each Company of the Credit Agreement
and the performance by such Company of its obligations thereunder do not violate
(i) the articles of incorporation or the by-laws of the Company or the limited
liability company agreement or certificate of formation of the Guarantor, or
(ii) any law, rule or regulation of the United States of America or the State of
New York or the General Corporation Law of the State of Delaware.
          4. The Credit Agreement constitutes a valid and binding obligation of
each Company, enforceable against such Company in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and other similar laws relating to or affecting creditor’s
rights generally from time to time in effect and to general principles of equity
(including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing), regardless of whether considered in a proceeding in
equity or at law. The foregoing opinion is subject to the following
qualifications: (i) insofar as provisions contained in the Credit Agreement
provide for indemnification or limitations on liability, the enforceability
thereof may be limited by public policy considerations, (ii) the availability of
a decree for specific performance or an injunction is subject to the discretion
of the court requested to issue any such decree or injunction and (iii) we
express no opinion as to the effect of the laws of any jurisdiction other than
the State of New York where any Lender may be located or where enforcement of
the Credit Agreement may be sought that limits the rates of interest legally
chargeable or collectible.
          5. No authorization, approval or other action by, and no notice to or
filing with, any United States Federal or New York governmental authority is
required to be made or obtained by either Company in connection with the
execution, delivery and performance by such Company of the Credit Agreement,
other than (i) such reports to United States governmental authorities regarding
international capital and foreign currency transactions as may be required
Form of Opinion of Special New York Counsel of the Company and the Guarantor

 



--------------------------------------------------------------------------------



 



-3-
pursuant to 31 C.F.R. Part 128, (ii) those that have been made or obtained and
are in full force and effect or as to which the failure to be made or obtained
or to be in full force and effect would not result, individually or in the
aggregate, in a material adverse effect on the Borrower and its subsidiaries,
taken as a whole, and (iii) such registrations, filings and approvals that may
be required because of the legal or regulatory status of any Lender or because
of any other facts specifically pertaining to any Lender.
     We express no opinion herein as to any provision in the Credit Agreement
that (a) relates to the subject matter jurisdiction of any Federal court of the
United States of America, or any Federal appellate court, to adjudicate any
controversy related to the Credit Agreement (such as the provision found in
Section 8.11(a) of the Credit Agreement), (b) contains a waiver of an
inconvenient forum (such as the provision found in Section 8.11(b) of the Credit
Agreement), (c) relates to a right of setoff in respect of purchases of
interests in loans (such as the provision found in Section 2.17 of the Credit
Agreement) or with respect to parties that may not hold mutual debts (such as
the provision found in Section 8.05 of the Credit Agreement), (d) provides for
liquidated damages, (e) relates to the waiver of rights to jury trial (such as
the provision found in Section 8.12 of the Credit Agreement) or (f) relates to
any arrangement or similar fee payable to any arranger (including the Agent) of
the commitments or loans under the Credit Agreement or any fee not set forth in
the Credit Agreement.
     We understand that you are satisfying yourselves as to the status under
Section 548 of the Bankruptcy Code and applicable state fraudulent conveyance
laws of the obligations of the Borrower and the Guarantor under the Credit
Agreement and we express no opinion thereon.
     We are admitted to practice only in the State of New York, and we express
no opinion as to matters governed by any laws other than the laws of the State
of New York, the General Corporation Law of the State of Delaware and the
Federal law of the United States of America.
     This opinion is rendered only to the Agent and the Lenders under the Credit
Agreement and is solely for their benefit in connection with the above
transactions. In addition, we hereby consent to reliance on this opinion by a
permitted assign of a Lender’s interest in the Credit Agreement, provided that
such permitted assign becomes a Lender on or prior to the 30th day after the
date of this opinion. We are opining as to the matters herein only as of the
date hereof, and, while you are authorized to deliver copies of this opinion to
such permitted assigns and they are permitted to rely on this opinion, the
rights to do so do not imply any obligation on our part to update this opinion.
This opinion may not be relied upon by any other person or for any other purpose
or used, circulated, quoted or otherwise referred to for any other purpose.
                               Very truly yours,
Form of Opinion of Special New York Counsel of the Company and the Guarantor

 



--------------------------------------------------------------------------------



 



-4-
To the Lenders identified
on Schedule I hereto
In care of Citibank, N.A., as Agent,
Citibank, N.A.
  2 Penns Way, Suite 200
   New Castle, Delaware 19720
Form of Opinion of Special New York Counsel of the Company and the Guarantor

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
[FORM OF OPINION OF ASSISTANT GENERAL COUNSEL OF THE COMPANY AND THE GUARANTOR]
[Effective Date]
To each of the Lenders parties
to the 5-Year Credit Agreement dated
as of March 22, 2006
among The Pepsi Bottling Group, Inc.,
said Lenders and Citibank, N.A,
as Agent for said Lenders, and
to Citibank, N.A, as Agent
The Pepsi Bottling Group, Inc.
Ladies and Gentlemen:
          This opinion is furnished to you pursuant to Section 3.01(g)(v) of the
5-Year Credit Agreement, dated as of March 22, 2006 (the “Credit Agreement”),
among The Pepsi Bottling Group, Inc. (the “Company”), Bottling Group, LLC, (the
“Guarantor”), the Lenders parties thereto and Citibank, N.A, as Agent for said
Lenders, providing for extensions of credit to be made by said Lenders to the
Company in an aggregate principal amount at any one time outstanding of up to
$500,000,000. Terms defined in the Credit Agreement are used herein as therein
defined.
          I am the Assistant General Counsel of the Company and have acted as
counsel to the Company and the Guarantor in connection with the Credit
Agreement. In connection with this opinion, I have examined:
          (1) The Credit Agreement.
          (2) The documents furnished by the Company and the Guarantor pursuant
to subsections 3.01(g)(i)-(iv) of the Credit Agreement.
          (3) The Articles of Incorporation of the Company and all amendments
thereto (the “Charter”).
          (4) The by-laws of the Company and all amendments thereto (the
“By-laws”).
Form of Opinion of Assistant General Counsel of the Company and the Guarantor

 



--------------------------------------------------------------------------------



 



-2-
          (5) A certificate of the Secretary of State of Delaware, dated
                    , 2006, attesting to the continued corporate existence and
good standing of the Company in that State.
          (6) The Amended and Restated Limited Liability Company Agreement of
the Guarantor, dated as of March 30, 1999, and all amendments thereto (the “LLC
Agreement”).
          (7) The Certificate of Formation of the Guarantor and all amendments
thereto (the “Certificate of Formation”).
          (8) A certificate of the Secretary of State of Delaware dated ___,
2006, attesting to the continued existence and good standing of the Guarantor in
that State.
          (9) Resolutions of the Board of Directors of the Company adopted on
                    .
          (10) Resolutions of the Managing Directors of the Guarantor adopted on
                    .
          In addition, I have examined the originals, or copies certified or
otherwise identified to my satisfaction, of such other corporate records of the
Company and the Guarantor, certificates of public officials and of officers of
the Company and the Guarantor, and agreements, instruments and other documents,
as I have deemed necessary as a basis for the opinions expressed below. I have
assumed the due execution and delivery, pursuant to due authorization, of the
Credit Agreement by the Initial Lenders and the Agent.
          The opinions expressed below are limited to the law of the State of
New York, the Delaware corporate law, the Federal law of the United States.
          Based upon the foregoing and upon such investigation as I have deemed
necessary and subject to the qualifications set forth herein, I am of the
following opinion:
          (1) The execution and delivery by each Company of the Credit Agreement
and the performance by each Company of its obligations thereunder have been duly
authorized by all requisite corporate or limited liability company (as the case
may be) action on the part of such Company and the Credit Agreement has been
duly executed and delivered by each Company.
          (2) The execution, delivery and performance by the Company and the
Guarantor of the Credit Agreement do not contravene to the best of my knowledge
any contractual or legal restriction contained in any material judgment, decree,
mortgage, agreement, indenture or other instrument to which the Company or the
Guarantor is a party.
          (3) To the best of my knowledge and except as disclosed in the
Company’s consolidated financial statements and Schedule 4.01 of the Credit
Agreement, there are no pending or overtly threatened actions or proceedings
against the Company or any of its
Form of Opinion of Assistant General Counsel of the Company and the Guarantor

 



--------------------------------------------------------------------------------



 



-3-
Subsidiaries, before any court, governmental agency or arbitrator that purport
to affect the legality, validity, binding effect or enforceability of the Credit
Agreement or that are likely to have a materially adverse effect upon the
financial condition or operations of the Company or any of its Subsidiaries.
The opinions set forth above are subject to the following qualifications:
          (1) I express no opinion as to the effect (if any) of the law of any
jurisdiction (other than the State of New York) wherein any Lender may be
located or wherein enforcement of the Credit Agreement may be sought that limits
the rates of interest that such Lender may charge or collect.
          (2) I express no opinion as to the effect of Section 548 of the United
States Bankruptcy Code or any similar provision of State law.
          I am opining as to the matters herein only as of the date hereof and
there exists no obligation on my part to update this opinion. In all respects
and for all purposes, this opinion is given solely for the benefit of the Agent
and the Lenders and may not be relied upon by any other person or entity without
my prior written consent.
                              Very truly yours,
Form of Opinion of Assistant General Counsel of the Company and the Guarantor

 



--------------------------------------------------------------------------------



 



EXHIBIT C-3
[Form of Opinion of Special New York Counsel for the Agent]
March 22, 2006
To each of the Banks
      and the Agent party
      to the Credit Agreement referred to below
Ladies and Gentlemen:
          We have acted as special New York counsel to Citibank, N.A, as
administrative agent (in such capacity, the “Agent”) in connection with the
5-Year Credit Agreement dated as of March 22, 2006 (the “Credit Agreement”),
among The Pepsi Bottling Group, Inc. (the “Borrower”), Bottling Group, LLC (the
“Guarantor” and, together with the Borrower, the “Credit Parties”), the banks
and other financial institutions from time to time parties thereto (the “Banks”)
and the Agent.
          This opinion is furnished to you pursuant to Section 3.01(g)(vi) of
the Credit Agreement. Unless otherwise defined herein, terms defined in the
Credit Agreement are used herein as therein defined.
          In arriving at the opinions expressed below, we have examined and
relied on the Credit Agreement and we have made such investigations of law as we
have deemed appropriate for purposes of this opinion.
          In our examination, we have assumed the authenticity of all documents
submitted to us as originals and the conformity with authentic original
documents of all documents submitted to us as copies. When relevant facts were
not independently established, we have relied upon representations made in or
pursuant to the Credit Agreement.
          In rendering the opinions expressed below, we have assumed, with
respect to the Credit Agreement, that:
          (i) the Credit Agreement has been duly authorized by, has been duly
executed and delivered by, and (except to the extent set forth in the opinions
below as to the Credit
Form of Opinion of Special New York Counsel for the Agent

 



--------------------------------------------------------------------------------



 



-2-
Parties) constitutes the legal, valid, binding and enforceable obligation of,
all of the parties thereto;
          (ii) all signatories to the Credit Agreement have been duly
authorized;
          (iii) all of the parties to the Credit Agreement are duly organized
and validly existing under the laws of their respective jurisdictions of
incorporation and have the power and authority (corporate or other) to execute,
deliver and perform the Credit Agreement.
          Based upon and subject to the foregoing and subject also to the
comments and qualifications set forth below, and having considered such
questions of law as we have deemed necessary as a basis for the opinions
expressed below, we are of the opinion that the Credit Agreement constitutes the
legal, valid and binding obligation of each of the Credit Parties party thereto,
enforceable against such Credit Party in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization, fraudulent conveyance
or transfer, moratorium or other similar laws relating to or affecting the
rights of creditors generally and except as the enforceability thereof is
subject to the application of general principles of equity (regardless of
whether considered in a proceeding in equity or at law), including, without
limitation, (a) the possible unavailability of specific performance, injunctive
relief or any other equitable remedy and (b) concepts of materiality,
reasonableness, good faith and fair dealing.
          The foregoing opinions are subject to the following comments and
qualifications:
          (A) The enforceability of Section 8.04(b) of the Credit Agreement may
be limited by (i) laws rendering unenforceable indemnification contrary to
Federal or state securities laws and the public policy underlying such laws and
(ii) laws limiting the enforceability of provisions releasing, exculpating or
exempting a party, or requiring indemnification of a party for, liability for
its own action or inaction, to the extent the action or inaction involves gross
negligence, recklessness, wilful misconduct or unlawful conduct.
          (B) The enforceability of provisions in the Credit Agreement to the
effect that terms may not be waived or modified except in writing may be limited
under certain circumstances.
          (C) We express no opinion as to (i) the effect of the laws of any
jurisdiction in which any Bank is located (other than the State of New York)
that limit the interest, fees or other charges such Bank may impose,
(ii) Section 8.05 of the Credit Agreement to the extent it purports to grant a
right of set-off, (iii) Section 8.12(a) of the Credit Agreement, insofar as it
relates to the subject matter jurisdiction of any court of the United States of
America sitting in New York City to adjudicate any controversy related to the
Credit Agreement, (iv) Section 8.12(b) of the Credit Agreement insofar as it
relates to inconvenient forum with respect to any Federal court and (v)
Section 10.02 of the Credit Agreement.
          (D) We express no opinion as to the applicability to the obligations
of the Guarantor under Article X of the Credit Agreement (or the enforceability
of such obligations under) Section 548 of the Bankruptcy Code, Article 10 of the
New York Debtor and Creditor
Form of Opinion of Special New York Counsel for the Agent

 



--------------------------------------------------------------------------------



 



-3-
Law or any other provision of law relating to fraudulent conveyances, transfers
or obligations, or the provisions of the law of the jurisdiction of
incorporation of the Guarantor restricting dividends, loans or other
distributions by a corporation for the benefit of its stockholders.
          The foregoing opinions are limited to matters involving the Federal
laws of the United States of America and the law of the State of New York, and
we do not express any opinion as to the laws of any other jurisdiction.
          This opinion letter is, pursuant to Section 3.01(g)(vi) of the Credit
Agreement, provided to you by us in our capacity as special New York counsel to
the Agent and may not be relied upon by any Person for any purpose other than in
connection with the transactions contemplated by the Credit Agreement without,
in each instance, our prior written consent.
Very truly yours,
WFC/RJW
Form of Opinion of Special New York Counsel for the Agent

 



--------------------------------------------------------------------------------



 



EXHIBIT D
[FORM OF DESIGNATION LETTER]
                               ____________, ____
To Citibank, N.A
   as Agent
Attention: [___]
Ladies and Gentlemen:
          We make reference to the 5-Year Credit Agreement (as amended,
supplemented and otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of March 22, 2006 among The Pepsi Bottling Group, Inc. (the
“Company”), Bottling Group, LLC (the “Guarantor”), Citibank, N.A, as
administrative agent (the “Agent”), and the banks party thereto (the “Initial
Lenders”). Terms defined in the Credit Agreement are used herein as defined
therein.
          The Company hereby designates [                    ] (the “Borrowing
Subsidiary”), a Subsidiary of the Company and a corporation duly incorporated
under the laws of [                    ] as a Borrower in accordance with
Section 2.19 of the Credit Agreement until such designation is terminated in
accordance with said Section 2.19.
          The Borrowing Subsidiary hereby accepts the above designation and
hereby expressly and unconditionally accepts the obligations of a Borrower under
the Credit Agreement, adheres to the Credit Agreement and agrees and confirms
that, upon your execution and return to the Company of the enclosed copy of this
letter, such Borrowing Subsidiary shall be a Borrower for purposes of the Credit
Agreement and agrees to be bound by and perform and comply with the terms and
provisions of the Credit Agreement applicable to it as if it had originally
executed the Credit Agreement as a Borrower. The Borrowing Subsidiary hereby
authorizes and empowers the Company to act as its representative and
attorney-in-fact for the purposes of signing documents and giving and receiving
notices (including notices of Borrowing under the Credit Agreement) and other
communications in connection with the Credit Agreement and the transactions
contemplated thereby and for the purposes of modifying or amending any provision
of the Credit Agreement and further agrees that the Agent and each Lender may
conclusively rely on the foregoing authorization.
          The Borrowing Subsidiary represents and warrants that each of the
representations and warranties set forth in Section 4.01(a) (as if the reference
therein to Delaware were a reference to its jurisdiction of organization), (b),
(c) and (d) of the Credit Agreement are true as if each reference therein to the
Company were a reference to the Borrowing Subsidiary
Form of Designation Letter

 



--------------------------------------------------------------------------------



 



-2-
and as if each reference therein to the Loan Documents were a reference to this
Designation Letter.
          The Borrowing Subsidiary hereby agrees that this Designation Letter
and the Credit Agreement shall be governed by, and construed in accordance with,
the law of the State of New York. The Borrowing Subsidiary hereby submits to the
nonexclusive jurisdiction of any New York state court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Designation Letter, the Credit Agreement or for recognition or enforcement of
any judgment. The Borrowing Subsidiary irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum. The Borrowing Subsidiary further agrees that service of process in any
such action or proceeding brought in New York may be made upon it by service
upon the Borrower at the “Address for Notices” specified below its name on the
signature pages to the Credit Agreement.
          Without limiting the foregoing, the Borrowing Subsidiary joins in the
submission, agreements, waivers and consents in Section 8.12 and 8.13 of the
Credit Agreement.

            THE PEPSI BOTTLING GROUP, INC.
      By:           Name:           Title:        

            [NAME OF BORROWING SUBSIDIARY]
      By:           Name:           Title:        

Form of Designation Letter

 



--------------------------------------------------------------------------------



 



-3-
ACCEPTED:
CITIBANK, N.A,
    as Agent

         
By:
       
 
 
 
Name:    
 
  Title:    

Form of Designation Letter

 



--------------------------------------------------------------------------------



 



EXHIBIT E
[FORM OF SUBSTITUTION LETTER]
                                                   , ____
To Citibank, N.A
   as Agent
Attention: Cherry Arnaez
Ladies and Gentlemen:
          We make reference to the 5-Year Credit Agreement (as amended,
supplemented and otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of March 22, 2006 among The Pepsi Bottling Group, Inc. (the
“Company”), Bottling Group, LLC (the “Guarantor”), Citibank, N.A, as
administrative agent (the “Agent”), and the banks party thereto (the “Initial
Lenders”). Terms defined in the Credit Agreement are used herein as defined
therein.
          The Company hereby elects to terminate its rights as a Borrower under
the Credit Agreement and designates the Guarantor as Borrower thereunder in
place of the Guarantor in accordance with Section 2.19 of the Credit Agreement.
          The Guarantor hereby accepts the above substitution and hereby
expressly and unconditionally accepts the obligations of the Company under the
Credit Agreement, adheres to the Credit Agreement and agrees and confirms that,
as of the date hereof, the Guarantor shall become a Borrower for purposes of the
Credit Agreement and agrees to be bound by and perform and comply with the terms
and provisions of the Credit Agreement applicable to it as if it had originally
executed the Credit Agreement as the Company.
          The Company and the Guarantor hereby represent and warrant to the
Agent and each Lender that, before and after giving effect to this Substitution
Letter, (i) the representations and warranties set forth in Section 4.01 of the
Credit Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof (other than clause
(ii) thereof)) are true and correct in all material respects on the date hereof
and after giving effect to the substitution contemplated hereby as if made on
and as of the date hereof and (ii) no Default has occurred and is continuing.
          The Company and the Guarantor hereby agree that this Substitution
Letter shall be governed by, and construed in accordance with, the law of the
State of New York. The Company and the Guarantor hereby submit to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York state court sitting in New
Form of Substitution Letter

 



--------------------------------------------------------------------------------



 



-2-
York City for the purposes of all legal proceedings arising out of or relating
to this Substitution Letter or the transactions contemplated hereby.

            THE PEPSI BOTTLING GROUP, INC.
      By:           Name:           Title:        

            BOTTLING GROUP, LLC
      By:           Name:           Title:        

Form of Substitution Letter

 



--------------------------------------------------------------------------------



 



EXHIBIT F
[FORM OF TERMINATION LETTER]
                    , ___
To Citibank, N.A,
   as Agent
Attention: Cherry Arnaez
Ladies and Gentlemen:
          We make reference to the 5-Year Credit Agreement (as amended,
supplemented and otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of March 22, 2006 by and among The Pepsi Bottling Group,
Inc. (the “Company”), Bottling Group, LLC (the “Guarantor”), Citibank, N.A, as
administrative agent, and the banks party thereto. Terms defined in the Credit
Agreement are used herein as defined therein.
          The Company hereby terminates the status as a Borrowing Subsidiary of
[                    ], a corporation incorporated under the laws of
[                    ], in accordance with Section 2.19 of the Credit Agreement,
effective as of the date of receipt of this notice by the Agent. The undersigned
hereby represents and warrants that all principal of and interest on any Advance
of the above-referenced Borrowing Subsidiary and all other amounts payable by
such Borrowing Subsidiary pursuant to the Credit Agreement have been paid in
full on or prior to the date hereof. Notwithstanding the foregoing, this
Termination Letter shall not affect any obligation which by the terms of the
Credit Agreement survives termination thereof

            THE PEPSI BOTTLING GROUP, INC.
      By:           Name:           Title:        

Form of Termination Letter

 